Exhibit 10.11

 

 

THIRD AMENDED AND RESTATED

COMPANY AGREEMENT

SHARYLAND DISTRIBUTION

&

TRANSMISSION SERVICES, L.L.C.

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I. THE COMPANY

     1   

Section 1.1 Organization as Limited Liability Company

     1   

Section 1.2 Names and Addresses of Members

     2   

Section 1.3 Name

     2   

Section 1.4 Registered Office; Registered Agent

     2   

Section 1.5 Principal Place of Business

     2   

Section 1.6 Purpose

     2   

Section 1.7 Duration

     3   

Section 1.8 Right of Competition

     3   

ARTICLE II. CERTAIN DEFINITIONS

     3   

Section 2.1 Definitions

     3   

Section 2.2 References to this Agreement; Interpretation

     13   

ARTICLE III. THE MEMBERS; CAPITAL CONTRIBUTIONS

     13   

Section 3.1 Identification

     13   

Section 3.2 Capital Contributions

     13   

Section 3.3 Capital Accounts

     14   

Section 3.4 Additional Provisions Regarding Capital Accounts

     15   

ARTICLE IV. ALLOCATIONS OF NET PROFIT AND NET LOSS; DISTRIBUTIONS

     16   

Section 4.1 Allocations of Net Profit and Net Loss

     16   

Section 4.2 Distributions of Available Cash

     17   

Section 4.3 Distributions of Net Proceeds from a Capital Transaction

     18   

Section 4.4 In Kind Distributions

     18   

Section 4.5 Tax Distributions

     18   

Section 4.6 Special Allocation Rules

     19   

Section 4.7 Allocations for Tax Purposes

     20   

 

i



--------------------------------------------------------------------------------

ARTICLE V. THE SHARYLAND MEMBER

     21   

Section 5.1 Power and Authority of Sharyland Member

     21   

Section 5.2 Restrictions on Sharyland Member

     26   

Section 5.3 Reimbursement and Fees

     28   

Section 5.4 Performance of Sharyland Member

     28   

Section 5.5 Purchase of Sharyland Interest

     28   

ARTICLE VI. THE MEMBERS

     29   

Section 6.1 Rights of the Members

     29   

Section 6.2 Liability for the Company’s Obligations

     30   

Section 6.3 Use of Affiliates

     30   

ARTICLE VII. INDEMNIFICATION

     30   

Section 7.1 Liability of the Covered Persons

     30   

Section 7.2 Indemnification

     30   

ARTICLE VIII. COMPANY OPERATIONS

     32   

Section 8.1 Annual Business Plan; Capital Expenditures Budget

     32   

Section 8.2 Insurance

     34   

ARTICLE IX. ACCOUNTING AND RECORDS

     34   

Section 9.1 Books and Records

     34   

Section 9.2 Reports

     35   

Section 9.3 Annual Audit

     35   

Section 9.4 Exchange Act Reporting

     36   

Section 9.5 Fiscal Year

     36   

Section 9.6 Bank Accounts

     36   

Section 9.7 Quarterly Meetings

     36   

Section 9.8 Appointment of Representatives

     36   

ARTICLE X. TAX MATTERS

     37   

Section 10.1 Preparation of Tax Returns

     37   

Section 10.2 Tax Elections

     37   

Section 10.3 Tax Matters Member

     37   

Section 10.4 Organizational Expenses

     38   

Section 10.5 Withholding

     38   

Section 10.6 Code Section 83 Safe Harbor Election

     39   

 

ii



--------------------------------------------------------------------------------

ARTICLE XI. REPRESENTATIONS AND WARRANTIES

     40   

Section 11.1 Sharyland Member

     40   

Section 11.2 TDC Member

     40   

ARTICLE XII. TRANSFER OF INTERESTS

     41   

Section 12.1 Restrictions on Transfer

     41   

Section 12.2 General Transfer Provisions

     41   

Section 12.3 Compliance

     41   

ARTICLE XIII. TERMINATION OF THE COMPANY

     41   

Section 13.1 Events of Winding Up

     41   

Section 13.2 Effect of Winding Up

     42   

Section 13.3 Sale or Distribution of Assets Resulting from Liquidation

     43   

ARTICLE XIV. MISCELLANEOUS

     43   

Section 14.1 Notices

     43   

Section 14.2 Confidentiality

     44   

Section 14.3 Successors and Assigns

     44   

Section 14.4 Amendments; No Oral Modifications

     44   

Section 14.5 Captions

     44   

Section 14.6 Terms

     44   

Section 14.7 Severability

     45   

Section 14.8 Further Assurances

     45   

Section 14.9 Complete Agreement

     45   

Section 14.10 Attorneys’ Fees

     45   

Section 14.11 Governing Law

     45   

Section 14.12 No Third Party Beneficiary

     45   

Section 14.13 Approvals

     46   

Section 14.14 Drafting Conventions

     46   

Section 14.15 Counterparts

     46   

Section 14.16 Telecopy Execution and Delivery

     46   

 

iii



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED COMPANY AGREEMENT

OF SHARYLAND DISTRIBUTION & TRANSMISSION SERVICES, L.L.C.

THIS THIRD AMENDED AND RESTATED COMPANY AGREEMENT (herein called this
“Agreement”) is made and entered into on January 29, 2015 to be effective as of
the Effective Date (as hereinafter defined), by and between Sharyland Utilities,
L.P., a Texas limited partnership (“Sharyland Utilities” or the “Sharyland
Member”), and Transmission and Distribution Company, L.L.C., a Texas limited
liability company (formerly known as Texas T&D Company, L.L.C., the “TDC
Member”).

Certain capitalized terms used in this Agreement have the meaning assigned to
them in Article II.

WITNESSETH:

WHEREAS, the Members entered into the Second Amended and Restated Company
Agreement of Sharyland Distribution & Transmission Services, L.L.C. (the
“Company”) as of November 23, 2010 (the “Company Agreement”);

WHEREAS, the TDC Member is owned by InfraREIT Partners, LP (the “Operating
Partnership”);

WHEREAS, immediately following the consummation of the initial public offering
of InfraREIT (the “REIT IPO”), the current general partner of the Operating
Partnership will merge with and into InfraREIT, with InfraREIT surviving the
merger and succeeding to all of the rights, powers, authority, duties and
obligations as general partner of the Operating Partnership; and

WHEREAS, in connection with the foregoing, the Members desire to amend the terms
of the Company Agreement in certain respects and restate the Company Agreement
as so amended, effective as of the date the REIT IPO is consummated (the
“Effective Date”).

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereby amend and restate the Company
Agreement in its entirety to read as follows:

ARTICLE I.

THE COMPANY

Section 1.1 Organization as Limited Liability Company. The Sharyland Member and
the TDC Member organized, created and formed the Company as a limited
partnership under the Texas Limited Partnership Law (which has the meaning set
forth in the Texas Business Organizations Code) on June 28, 2006, by filing with
the Secretary of State of the State of Texas a certificate of limited
partnership that complied with the requirements of the Texas Limited Partnership
Law for the formation of a limited partnership thereunder. Pursuant to a plan of
conversion duly adopted by the Members and a certificate of conversion and a
certificate of formation (the “Certificate”) filed with the Secretary of State
of the State of Texas on December 14, 2009, the Company converted from a limited
partnership to a limited liability company

 

1



--------------------------------------------------------------------------------

formed under the Act. The Company shall continue uninterrupted as a limited
liability company under the Act, and the Members agree that this Agreement
replaces and supersedes in its entirety the Company Agreement. The Members
further agree and obligate themselves to execute, acknowledge, file, record
and/or publish, as necessary, such amendments to the Certificate and such other
certificates and documents and to take all other action required by law to
perfect and maintain the Company as a limited liability company under the Act
and in all other jurisdictions in which the Company may elect to conduct
business.

Section 1.2 Names and Addresses of Members. The name and address of the
Sharyland Member is Sharyland Utilities, L.P., 1807 Ross Avenue, Dallas, Texas
75201. The name and the address of the TDC Member is Transmission and
Distribution Company, L.L.C., 1807 Ross Avenue, 4th Floor, Dallas, Texas 75201.

Section 1.3 Name. The name of the Company is Sharyland Distribution &
Transmission Services, L.L.C., a Texas limited liability company (formerly known
as Sharyland Distribution & Transmission Services, L.P., a Texas limited
partnership), and all business of the Company shall be conducted in such name
unless under the law of some jurisdiction in which the Company does business
such business must be conducted under another name. In such a case, the business
of the Company in such jurisdiction may be conducted under such other name or
names (except the name of the TDC Member or any Person or Entity that is a
member of the TDC Member or that is otherwise associated with the TDC Member) as
the Sharyland Member shall determine to be necessary. The Sharyland Member shall
cause to be filed on behalf of the Company such assumed or fictitious name
certificate or certificates or similar instruments as may from time to time be
required by law.

Section 1.4 Registered Office; Registered Agent. The registered office of the
Company in the State of Texas is located at CT Corporation System, 350 North St.
Paul Street, Dallas, Texas 75201, and the registered agent for service of
process on the Company is CT Corporation System. The registered office and
registered agent for service of process may be changed if Approved by the
Members.

Section 1.5 Principal Place of Business. The principal place of business of the
Company is located at 1807 Ross Avenue, Dallas, Texas 75201 or at such other
place as may be Approved by the Members.

Section 1.6 Purpose. Subject to the other provisions of this Agreement, the
Members intend that the Company will own the Systems owned by the Company as of
the date hereof and from time to time consider and provide for any improvements
to and expansions of any System then owned by the Company and/or acquire or
construct electrical transmission or distribution facilities, in each case, as
may be consistent with an Approved Annual Business Plan, and to take all such
other actions incident to any of the foregoing as are necessary or desirable
pursuant to the terms of this Agreement. Except as otherwise provided in this
Agreement or in the Approved Annual Business Plan, the Company shall not engage
in any other activity or business, and no Member shall have any authority to
hold itself out as a general agent of the other Member in connection with these
or any other businesses or activities.

 

2



--------------------------------------------------------------------------------

Section 1.7 Duration. The Company commenced on June 28, 2006 and shall continue
unless terminated pursuant to Article XIII.

Section 1.8 Right of Competition.

(a) The Members hereby expressly agree that, except as set forth in any Lease
Agreement, the Development Agreement or as otherwise may be agreed by both
Members, (i) there is no duty or obligation of a Member or its Affiliates to
offer to the Company or its other Members or their Affiliates any particular
business opportunity, project or property which may become available to such
Member or its Affiliates, and (ii) to the extent permitted by Applicable Law and
subject to the foregoing, the Members waive any duties or obligations of the
other Members and their Affiliates under Applicable Law to offer to the Company
or such Members or their Affiliates any such business opportunity, project or
property.

(b) Subject to (x) a Member’s obligations under this Agreement, (y) any other
agreement to which a Member or any of its Affiliates may be a party or by which
it may be bound and (z) Applicable Laws, it is understood and agreed that
(i) each of the Members shall devote its time to the Company’s business as may
be necessary to carry out its duties and obligations set forth herein and
(ii) any Member and its Affiliates may engage in and possess interests in other
business ventures of any and every type and description, independently or with
others, including the ownership, acquisition, development, operation and
management of Systems and/or any other business venture which may be in direct
or indirect competition with the business and assets of the Company (subject to
the obligations and restrictions set forth in Section 1.8(a) or as may otherwise
be agreed by the Members). Subject to (x) a Member’s obligations under this
Agreement, (y) any other agreement to which such Member or any of its Affiliates
may be a party or by which it may be bound and (z) Applicable Laws, (A) neither
the Company nor any other Members or their Affiliates shall have any right,
title or interest in or to such independent ventures or to any profits
therefrom, (B) to the extent permitted by Applicable Laws, no Member or any of
its Affiliates shall be in breach of its duties or obligations to the Company or
other Members or their Affiliates under Applicable Laws by engaging in such
independent ventures and (C) each Member and the Company hereby waives any right
or claim it may have against a Member or any of its Affiliates or any of their
successors with respect to any such independent ventures or the income or
profits therefrom.

ARTICLE II.

CERTAIN DEFINITIONS

Section 2.1 Definitions. When used in this Agreement, the following terms will
have the meanings respectively indicated:

“704(c) Value” of any Contributed Property shall mean the fair market value of
such property at the time of contribution as determined by the Sharyland Member
using such reasonable method of valuation as it may adopt; provided, however,
subject to Article IV, the Sharyland Member shall, in its sole and absolute
discretion, use such method as it deems reasonable and appropriate to allocate
the aggregate of the 704(c) Value of Contributed Properties in a single or
integrated transaction among each separate property on a basis proportional to
its fair market values.

 

3



--------------------------------------------------------------------------------

“Accountants” shall mean such firm of nationally-recognized independent
certified public accountants as may be Approved by the Members.

“Act” shall mean the Texas Limited Liability Company Law as set forth in the
Texas Business Organizations Code, as the same may be amended from time to time.

“Adjusted Capital Account” shall mean the Capital Account maintained for each
Member as of the end of each Fiscal Year (i) increased by any amounts which such
Member is obligated to restore pursuant to any provision of this Agreement or is
deemed to be obligated to restore pursuant to the penultimate sentences of
Regulations Sections 1.704-2(g)(l) and 1.704-2(i)(5) and (ii) decreased by the
items described in Regulations Sections 1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5) and 1.704-l(b)(2)(ii)(d)(6). The foregoing definition of
Adjusted Capital Account is intended to comply with the provisions of
Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.

“Adjusted Capital Account Deficit” shall mean, with respect to any Member, the
deficit balance, if any, in such Member’s Adjusted Capital Account as of the end
of the relevant Fiscal Year.

“Adjusted Property” shall mean any property the Carrying Value of which has been
adjusted pursuant to Section 3.4.

“Affiliate” shall mean (a) any Person directly or indirectly Controlling,
Controlled by or under common Control with the Person in question, and (b) any
officer, director, member, or partner of the Person in question or of any Person
described in subsection (a) or (b) of this paragraph.

“Agreed Value” shall mean (i) in the case of any Contributed Property, the
704(c) Value of such property as of the time of its contribution to the Company,
reduced by any liabilities either assumed by the Company upon such contribution
or to which such property is subject when contributed, as the same is reflected
in the books and records of the Company; and (ii) in the case of any property
distributed to a Member by the Company, the Company’s Carrying Value of such
property at the time such property is distributed, reduced by any indebtedness
either assumed by such Member upon such distribution or to which such property
is subject at the time of distribution as determined under Section 752 of the
Code and the regulations thereunder.

“Agreement” shall have the meaning assigned to such term in the preamble of this
Agreement.

“Annual Business Plan” shall have the meaning assigned to such term in
Section 8.1(a).

“Applicable Laws” shall mean all laws, ordinances, statutes, orders and
regulations of any federal, state, or local government, regulatory or
administrative authority, any agency or commission thereof, or any court or
tribunal, including without limitation all requirements of any Regulatory
Authority, applicable to the Company, its subsidiaries or their properties.

 

4



--------------------------------------------------------------------------------

“Approval of,” “Approved by,” “Approved” and derivations thereof, when used in
reference to a Member, shall mean the written consent or approval of the matter
in question by an authorized officer or partner of the Member.

“Approved Annual Business Plan” shall mean an Annual Business Plan that has been
submitted by the Sharyland Member and Approved by the TDC Member in accordance
with Section 8.1.

“Approved by the Members” shall mean that the matter in question has been
Approved by all of the Members pursuant to a request by one of the Members,
submitted in accordance with Section 5.2(a) or such other provision of this
Agreement as may be applicable.

“Available Cash” shall mean all Company cash funds on hand from time to time
(including but not limited to cash derived from operations), but excluding:
(i) cash funds obtained as contributions to the capital of the Company by the
Members that are being held temporarily pending investment in Footprint Projects
that have been Approved by the Members; (ii) cash funds obtained from loans to
the Company unless such cash funds are the result, in whole or in part, of a
decision by the Company, with the Approval of the TDC Member, to use excess
financing proceeds as Available Cash; (iii) cash funds which use is restricted
by third parties and (iv) Net Proceeds of any Capital Transaction; after,
without duplication of any amounts, (a) payment of all expenses of operations
payable as of the date in question, (b) provision for the Working Capital
Reserve in such amount as is included in the then applicable Approved Annual
Business Plan or is otherwise Approved by the Members, and (c) provision for any
other reserves Approved by the Members.

“Bank” shall mean such financial institution as may be Approved by the Members.

“Book-Tax Disparities” shall mean, with respect to any item of Contributed
Property or Adjusted Property, as of the date of any determination, the
difference between the Carrying Value of such Contributed Property or Adjusted
Property and the adjusted basis thereof for federal income tax purposes as of
such date. A Member’s share of the Company’s Book-Tax Disparities in all of its
Contributed Property and Adjusted Property will be reflected by the difference
between such Member’s Capital Account balance as maintained pursuant to
Section 3.3 and Section 3.4 and the hypothetical balance of such Member’s
Capital Account computed as if it had been maintained strictly in accordance
with federal income tax accounting principles.

“Business Day” shall mean any day on which the Bank is open for the purpose of
conducting business and receiving deposits in Dallas, Texas.

“Capital Account” shall have the meaning assigned to such term in Section 3.3.

“Capital Expenditure Budget” shall have the meaning assigned to such term in
Section 8.1(a).

“Capital Transaction” shall mean (a) a sale, condemnation, exchange,
abandonment, or other actual or deemed disposition of a System, which is of all
or substantially all of such asset, (b) an insurance recovery relating to all or
substantially all of such asset, or (c) any other transaction that is considered
capital in nature.

 

5



--------------------------------------------------------------------------------

“Capital Transaction Post-Payout Percentage” of (i) the Sharyland Member shall
mean one percent (1%) and (ii) the TDC Member shall mean ninety-nine percent
(99%).

“Carrying Value” shall mean (i) with respect to a Contributed Property or
Adjusted Property, the 704(c) Value of such property reduced (but not below
zero) by all Depreciation with respect to such Contributed Property or Adjusted
Property, as the case may be, charged to the Members’ Capital Accounts and
(ii) with respect to any other Company property, the adjusted basis of such
property for federal income tax purposes, all as of the time of determination.
The Carrying Value of any property shall be adjusted from time to time in
accordance with Section 3.4, and to reflect changes, additions (including
capital improvements thereto) or other adjustments to the Carrying Value for
dispositions and acquisitions of Company properties, as deemed appropriate by
the Sharyland Member.

“Certificate” shall have the meaning assigned to such term in Section 1.1.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time. All references herein to sections of the Code shall include any
corresponding provision or provisions of succeeding law.

“Company” shall mean the limited liability company governed by this Agreement,
as such limited liability company may from time to time be constituted and
amended.

“Company Agreement” shall have the meaning assigned to such term in the recitals
to this Agreement.

“Company Minimum Gain” has the meaning ascribed to “Partnership Minimum Gain”
set forth in Regulations Section 1.704-2(b)(2), and the amount of Company
Minimum Gain, as well as any net increase or decrease in Company Minimum Gain,
for a Fiscal Year shall be determined in accordance with the rules of
Regulations Section 1.704-2(d).

“Contributed Property” shall mean each property or other asset contributed to
the Company, in such form as may be permitted by the Act, but excluding cash
contributed or deemed contributed to the Company. Once the Carrying Value of a
Contributed Property is adjusted pursuant to Section 3.4, such property shall no
longer constitute a Contributed Property for purposes of Article IV, but shall
be deemed an Adjusted Property for such purposes.

“Control” and all derivations thereof shall mean the direct or indirect ability
or power to either (i) vote (or direct the vote of) 50% or more of the voting
interests in any Person or (ii) direct or cause the direction of the management
and policies of another, whether through voting power, contract or otherwise.

“Covered Person” shall mean (i) a Member, (ii) an officer, director, partner,
member or shareholder of such Member, (iii) an officer of the Company, or
(iv) any Person serving at the request of the Company or the Sharyland Member as
an officer, director, partner, member, trustee, employee or agent of any Entity
in which the Company holds an interest.

 

6



--------------------------------------------------------------------------------

“Depreciation” shall mean, for each fiscal year, an amount equal to the U.S.
federal income tax depreciation, amortization, or other cost recovery deduction
allowable with respect to an asset for such year, except that, if the Carrying
Value of an asset differs from its adjusted basis for U.S. federal income tax
purposes at the beginning of such year or other period, Depreciation shall be an
amount which bears the same ratio to such beginning Carrying Value as the U.S.
federal income tax depreciation, amortization, or other cost recovery deduction
for such year bears to such beginning adjusted tax basis; provided, however,
that if the U.S. federal income tax depreciation, amortization, or other cost
recovery deduction for such year is zero, Depreciation shall be determined with
reference to such beginning Carrying Value using any reasonable method selected
by the Sharyland Member.

“Development Agreement” shall mean that certain Development Agreement entered
into by Hunt Transmission Services, L.L.C., a Delaware limited liability
company, Sharyland Utilities, the Operating Partnership and InfraREIT, pursuant
to which the parties thereto evidenced their understanding with respect to
business opportunities and assets of the parties.

“Disclosing Party” shall have the meaning assigned to such term in Section 14.2.

“Effective Date” shall have the meaning assigned to such term in the recitals to
this Agreement.

“Emergency” shall mean a sudden or unexpected event or act of God that causes or
risks causing (i) material damage to the environment, (ii) material damage to
the System, (iii) material damage to other property, equipment or facilities
relating to or affecting the System, or (iv) serious injury to any Person.

“Entity” shall mean a Person other than an individual.

“Event of Bankruptcy” as to the Company or a Member shall mean:

(a) filing a voluntary petition in bankruptcy or for reorganization or for the
adoption of an arrangement under Title 11 of the United States Code (or any
corresponding provision or provisions of succeeding law) or an admission seeking
the relief therein provided or the taking of similar action under the laws of
any state or local jurisdiction;

(b) making a general assignment for the benefit of its creditors;

(c) consenting to the appointment of a receiver for all or a substantial part of
its property;

(d) in the case of the filing of an involuntary petition in bankruptcy, the
failure to have such filing dismissed by the earlier of (i) ninety (90) days
after filing or (ii) the date of an entry of an order for relief;

(e) the entry of a court order appointing a receiver or trustee for all or a
substantial part of its property without its consent; or

(f) the assumption of custody or sequestration by a court of competent
jurisdiction of all or substantially all of its property.

 

7



--------------------------------------------------------------------------------

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“FERC” shall mean the Federal Energy Regulatory Commission.

“Final Adjustment” shall have the meaning assigned to such term in
Section 10.3(b)(ii).

“Fiscal Year” shall have the meaning assigned to such term in Section 9.5.

“Footprint Project(s)” shall have the meaning assigned to such term in the Lease
Agreements, as amended from time to time in accordance with the Lease
Agreements.

“For Cause Event” shall mean the occurrence of (i) a material breach by the
Sharyland Member of (x) the then current Approved Annual Business Plan, or
(y) this Agreement and such breach of this Agreement constitutes fraud or a
violation of a fiduciary duty owed to the Company or the TDC Member, or (ii) any
act or omission of the Sharyland Member that constitutes gross negligence or
willful misconduct.

“GAAP” shall mean generally accepted accounting principles of the United States
of America, consistently applied.

“Good Utility Practices” shall mean the practices, methods and acts engaged in
or approved by a significant portion of the electric utility industry during the
relevant time period, or any of the practices, methods and acts that, in the
exercise of reasonable judgment in light of the facts known at the time the
decision was made, could have been expected to accomplish the desired result at
a reasonable cost consistent with good business practices, reliability, safety
and expedition. Good Utility Practices are not intended to be limited to the
optimum practice, method or act, to the exclusion of all others, but rather is
intended to include practices, methods and acts generally accepted in the
region.

“InfraREIT” shall mean InfraREIT, Inc., a Maryland corporation, or any other
entity that succeeds such entity as the general partner of the Operating
Partnership and elects to be taxed as a REIT.

“Interest” shall mean the entire ownership interest (which may be segmented into
and/or expressed as a percentage of various rights and/or liabilities) of a
Member in the Company at any particular time, including the right of such Member
to any and all benefits to which a Member may be entitled as provided in this
Agreement and in the Act, together with the obligations of such Member to comply
with all the terms and provisions of this Agreement and of the Act. For purposes
of this definition, an Interest shall also include the Sharyland Interest or the
TDC Interest, as applicable.

“IRS” shall mean the Internal Revenue Service, which administers the internal
revenue laws of the United States.

“Lease Agreement” shall mean any lease agreement between the Sharyland Member or
its Affiliates, on the one hand, and the TDC Member or its Affiliates, on the
other, as the same may be amended or supplemented from time to time.

 

8



--------------------------------------------------------------------------------

“Liquidating Trustee” shall have the meaning assigned to such term in
Section 13.3(a).

“Management Agreement” shall mean that certain Management Agreement entered into
by Hunt Utility Services, L.L.C., a Delaware limited liability company (the
“Manager”), the Operating Partnership and InfraREIT, pursuant to which the
Manager manages the business of the Operating Partnership and InfraREIT.

“Member(s)” shall mean the TDC Member and the Sharyland Member, and such
successors, assigns, or additional members as may be admitted to the Company,
from time to time, pursuant to the terms and provisions of this Agreement.

“Member Nonrecourse Debt” shall have the meaning ascribed to “Partner
Nonrecourse Debt” set forth in Regulations Section 1.704-2(b)(4).

“Member Nonrecourse Debt Minimum Gain” shall mean an amount, with respect to
each Member Nonrecourse Debt, equal to the Company Minimum Gain that would
result if such Member Nonrecourse Debt were treated as a Nonrecourse Liability,
determined in accordance with Regulations Section 1.704-2(i)(3).

“Member Nonrecourse Deductions” shall have the meaning ascribed to “Partner
Nonrecourse Deductions” set forth in Regulations Section 1.704-2(i), and the
amount of Member Nonrecourse Deductions with respect to a Member Nonrecourse
Debt for a Fiscal Year shall be determined in accordance with the rules of
Regulations Section 1.704-2(i)(2).

“Net Loss” shall mean, for any taxable period, the excess, if any, of the
Company’s items of loss and deduction for such taxable period over the Company’s
items of income and gain for such taxable period. The items included in the
calculation of Net Loss shall be determined in accordance with Article IV. If an
item of income, gain, loss or deduction that has been included in the initial
computation of Net Loss is subjected to the special allocation rules in
Section 4.6, Net Loss or the resulting Net Profit, whichever the case may be,
shall be recomputed without regard to such item.

“Net Proceeds” shall mean, with respect to any Capital Transaction, the proceeds
received by the Company in connection with such Capital Transaction reduced by
(a) the payment of all costs and expenses incurred by the Company with respect
to such Capital Transaction including, without limitation, brokers’ commissions
payable to non-Affiliates, title insurance fees, commitment fees, professional
fees and other closing costs necessitated or incurred in connection with such
Capital Transaction, (b) if the Capital Transaction is a financing or
refinancing, or requires payment of indebtedness or fees in connection
therewith, the payment by the Company of indebtedness required or intended to be
repaid in connection with the transaction in question, and (c) any deposits into
the Working Capital Reserve made in accordance with the provisions of this
Agreement (without duplication of any amounts in the Working Capital Reserve or
other reserve).

“Net Profit” shall mean, for any taxable period, the excess, if any, of the
Company’s items of income and gain for such taxable period over the Company’s
items of loss and deduction for such taxable period. The items included in the
calculation of Net Profit shall be determined in accordance with Article IV. If
an item of income, gain, loss or deduction that has been included in the initial
computation of Net Profit is subjected to the special allocation rules in
Section 4.6, Net Profit or the resulting Net Loss, whichever the case may be,
shall be recomputed without regard to such item.

 

9



--------------------------------------------------------------------------------

“Non-Public Information” shall have the meaning assigned to such term in
Section 14.2.

“Nonrecourse Built-in Gain” shall mean, with respect to any Contributed
Properties or Adjusted Properties that are subject to a mortgage or negative
pledge securing a Nonrecourse Liability, the amount of any taxable gain that
would be allocated to the Members pursuant to Section 4.7(b) if such properties
were disposed of in a taxable transaction in full satisfaction of such
liabilities and for no other consideration.

“Nonrecourse Deductions” shall have the meaning set forth in Regulations
Section 1.704-2(b)(l), and the amount of Nonrecourse Deductions for a Fiscal
Year shall be determined in accordance with the rules of Regulations
Section 1.704-2(c).

“Nonrecourse Liability” shall have the meaning set forth in Regulations
Section 1.752- l(a)(2).

“Notice” shall have the meaning assigned to such term in Section 10.6.

“Operating Partnership” shall have the meaning assigned to such term in the
recitals to this Agreement.

“Person” shall mean an individual, an estate, a corporation, a partnership, an
association, a limited liability company, a joint stock company, a trust or any
other Entity.

“Post-Payout Percentage” of (i) the Sharyland Member shall mean ten percent
(10%) and (ii) the TDC Member shall mean ninety percent (90%).

“Prior Unpaid Preference Amount” of the TDC Member, as of the end of any other
day during the term hereof, shall mean an amount equal to (a) the Unpaid
Preference Amount of the TDC Member as of the end of the immediately preceding
day, plus (b) the product of the Unpaid Preference Amount of the TDC Member as
of the end of the immediately preceding day multiplied by 0.000310538 (i.e., the
equivalent daily interest factor for an interest rate of twelve percent
(12%) per annum, compounded annually).

“PUCT” shall mean the Public Utility Commission of Texas.

“Purchase Offer” shall have the meaning assigned to such term in
Section 13.3(d).

“Recapture Income” shall mean any gain recognized by the Company (computed
without regard to any adjustment required by Section 734 or Section 743 of the
Code) upon the disposition of any property or asset of the Company, which gain
is characterized either as ordinary income or as “unrecaptured Section 1250
gain” (as defined in Section 1(h)(7) of the Code) because it represents the
recapture of deductions previously taken with respect to such property or asset.

 

10



--------------------------------------------------------------------------------

“Receiving Party” shall have the meaning assigned to such term in Section 14.2.

“Recourse Liabilities” shall mean the amount of liabilities owed by the Company
(other than Nonrecourse Liabilities and liabilities to which Member Nonrecourse
Deductions are attributable in accordance with Section 1.704-(2)(i) of the
Regulations).

“Regulations” shall mean the regulations promulgated by the United States
Department of the Treasury pursuant to and in respect of provisions of the Code.
All references herein to sections of the Regulations shall include any
corresponding provision or provisions of succeeding, similar, substitute
proposed or final Regulations.

“Regulatory Allocations” shall have the meaning assigned to such term in
Section 4.6(h). “Regulatory Approvals” shall mean the approval of all Regulatory
Authorities applicable to the transaction and/or the parties for which the
approval is required to be obtained.

“Regulatory Authority(ies)” shall mean the PUCT, the Electric Reliability
Council of Texas, the Texas Regional Entity, any governmental agency having
jurisdiction over the Company or its assets (including a System) and any
self-regulatory organization, including, without limitation, a national
securities exchange registered with the Securities and Exchange Commission.

“REIT” shall mean a real estate investment trust within the meaning of the Code.

“REIT IPO” shall have the meaning assigned to such term in the recitals to this
Agreement.

“REIT Requirements” shall have the meaning assigned to such term in
Section 5.1(d).

“Representatives” shall have the meaning assigned to such term in Section 14.2.

“Residual Gain” or “Residual Loss” shall mean any item of gain or loss, as the
case may be, of the Company recognized for U.S. federal income tax purposes
resulting from a sale, exchange or other disposition of Contributed Property or
Adjusted Property, to the extent such item of gain or loss is not allocated
pursuant to Section 4.7(b)(i)(A) or 4.7(b)(ii)(A) to eliminate Book-Tax
Disparities.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Sharyland Interest” shall mean the Interest of the Sharyland Member.

“Sharyland Member” shall have the meaning assigned to such term in the preamble
to this Agreement.

“System” shall mean the electric transmission and/or distribution systems that
are owned by the Company at the time of reference.

 

11



--------------------------------------------------------------------------------

“Taxable Year” shall mean the Company’s taxable year ending December 31 (or part
thereof, in the case of the Company’s last taxable year), or such other year as
is determined by the Board in compliance with Section 706 of the Code.

“Tax Matters Member” shall have the meaning assigned to such term in
Section 10.3(a).

“T&D Project” shall mean a business, project or assets relating primarily to the
transmission and/or distribution of electricity.

“TDC Interest” shall mean the Interest of the TDC Member.

“TDC Member” shall have the meaning assigned to such term in the preamble of
this Agreement.

“Transfer” shall have the meaning assigned to such term in Section 12.1.

“Unpaid Preference Amount” of the TDC Member, as of the end of any other day
during the term hereof, shall mean an amount equal to the Prior Unpaid
Preference Amount plus (a) the product of the Unreturned Cash Capital Amount of
the TDC Member as of the end of the immediately preceding day multiplied by
0.000310538 (i.e., the equivalent daily interest factor for an interest rate of
twelve percent (12%) per annum, compounded annually), minus (b) any
distributions made to the TDC Member during the day in question pursuant to
Section 4.2(a)(i) or Section 4.3(a). The “Unpaid Preference Amount” of the TDC
Member shall never be less than zero (0).

“Unrealized Gain” attributable to any item of Company property shall mean, as of
any date of determination, the excess, if any, of (i) the fair market value of
such property (as determined under Article IV) as of such date, over (ii) the
Carrying Value of such property (prior to any adjustment to be made pursuant to
Article IV) as of such date.

“Unrealized Loss” attributable to any item of Company property means, as of any
date of determination, the excess, if any, of (i) the Carrying Value of such
property (prior to any adjustment to be made pursuant to Article IV) as of such
date, over (ii) the fair market value of such property (as determined under
Article IV) as of such date.

“Unreturned Cash Capital Amount” of the Sharyland Member, as of the date hereof,
shall be zero ($0), and of the TDC Member, as of the date hereof, shall be the
amount of capital and property contributed by the TDC Member as of the date
hereof plus the Agreed Value of the Contributed Property contributed by the TDC
Member, in each case as set forth in the Company’s books and records. The
“Unreturned Cash Capital Amount” of any Member, as of the end of any other day
during the term hereof, shall mean an amount equal to (a) the Unreturned Cash
Capital Amount of such Member as of the end of the immediately preceding day,
plus (b) the amount of any cash contributions of capital made to the Company by,
and the Agreed Value of any Contributed Property from, such Member during the
day in question pursuant to Section 3.2(b) (to the extent not made on the date
hereof) or Section 3.2(c), minus (c) any distributions actually made to such
Member during the day in question pursuant to Section 4.2(a)(ii) and
Section 4.3(b). The Unreturned Cash Capital Amount of each Member shall never be
less than zero (0).

 

12



--------------------------------------------------------------------------------

“Working Capital Reserve” shall mean a reasonable working capital reserve of
funds (including any Working Capital Reserve for Required Footprint Projects)
established pursuant to Section 4.2.

“Working Capital Reserve for Required Footprint Projects” shall have the meaning
assigned to such term in Section 4.2

Section 2.2 References to this Agreement; Interpretation. Numbered or lettered
articles, sections and subsections herein contained refer to articles, sections
and subsections of this Agreement unless otherwise expressly stated. The words
“herein,” “hereof,” “hereunder,” “hereby,” “this Agreement” and other similar
references shall be construed to mean and include this Agreement and all
amendments thereof and supplements thereto unless the context shall clearly
indicate or require otherwise. The use of the words “include,” “including,” and
derivations thereof in this Agreement shall be deemed to have the phrase
“without limitation” attached thereto unless otherwise expressly stated.

ARTICLE III.

THE MEMBERS; CAPITAL CONTRIBUTIONS

Section 3.1 Identification. The Sharyland Member and the TDC Member shall be the
Members of the Company. No other Person may become a Member except by means of a
Transfer of an Interest specifically permitted under and effected in compliance
with this Agreement or as otherwise Approved by the Members.

Section 3.2 Capital Contributions.

(a) Except as set forth in Section 3.2(d), the Members shall not have any
obligation to make contributions to the capital of the Company until such time
as any such capital contributions shall have been Approved by the Members.

(b) Each Member has made Capital Contributions to the Company, and the Sharyland
Member and the TDC Member own the Sharyland Interest and the TDC Interest,
respectively.

(c) The Sharyland Member may request cash capital contributions from the TDC
Member upon not less than ten (10) Business Days prior written notice, such
notice setting forth the details regarding the amount of the capital and
purpose; provided, however, the TDC Member shall have no duty to provide such
additional capital to the Company except to the extent such capital is
associated with Footprint Projects set forth in the Approved Annual Business
Plan or otherwise Approved by the TDC Member. All capital contributions shall be
used by the Company for the purposes contemplated in the written notice to the
TDC Member or as set forth in the Approved Annual Business Plan. The Sharyland
Member may not contribute cash to the Company unless Approved by the TDC Member.

(d) Notwithstanding the foregoing or anything else to the contrary in this
Agreement, if the Company is obligated to provide for Footprint Projects
(i) required by Regulatory Authorities or (ii) reasonably necessary to satisfy
Sharyland Utilities’ or another lessee’s obligation as a regulated utility to
serve its customers or to maintain the safety or

 

13



--------------------------------------------------------------------------------

reliability of a System, and the Working Capital Reserve for Required Footprint
Projects is insufficient for such Footprint Projects, the TDC Member shall
either (A) contribute to the Company such capital in cash required to make the
Working Capital Reserve for the Required Footprint Projects be sufficient for
such Footprint Projects or (B) allow, in the Sharyland Member’s sole discretion,
(x) the Sharyland Member to contribute such necessary capital in cash or (y) the
Sharyland Member to seek and obtain reasonable alternative capital sources for
the Company, including, without limitation, admitting additional members.

(e) On each occasion on which any Member is required to make capital
contributions to the Company pursuant to this Section 3.2 (including pursuant to
an Approved Annual Business Plan), such Member shall deposit its required
capital contribution, by wire transfer of immediately available funds, in the
account designated by the Sharyland Member maintained at the Bank.

(f) Notwithstanding anything in this Agreement to the contrary, no Member shall
have any obligation whatsoever to make any capital or other contributions or
loan any funds to the Company except (i) as expressly provided in this Article
III, or (ii) as contemplated with respect to any Approved Annual Business Plan.
The capital contribution commitments of the Members under this Agreement are
solely for the benefit of the Members, as among themselves, and may not be
enforced by or for the benefit of any other Person (including any creditor,
receiver, or trustee of, or for the benefit of any one or more creditors of, the
Company).

Section 3.3 Capital Accounts. A separate “Capital Account” (herein so called)
shall be maintained for each Member for the full term of the Agreement in
accordance with the capital account rules of section 1.704-l(b)(2)(iv) of the
Regulations. Pursuant to the basic rules of section 1.704-1(b)(2)(iv) of the
Regulations, the balance of each Member’s Capital Account shall be:

(a) Increased by the amount of cash contributed by such Member (or such Member’s
predecessor in interest) to the capital of the Company pursuant to Section 3.2
and decreased by the amount of cash distributed to such Member (or such Member’s
predecessor in interest) pursuant to Article IV;

(b) Increased by the Agreed Value of each property (other than cash) contributed
by such Member (or such Member’s predecessor in interest) to the capital of the
Company pursuant to Section 3.2 and decreased by the Agreed Value of each
property (other than cash) distributed to such Member (or such Member’s
predecessor in interest) by the Company pursuant to Article IV;

(c) Increased by the amount of each item of Company Net Profit allocated to such
Member (or such Member’s predecessor in interest) pursuant to Section 4.1
hereto;

(d) Decreased by the amount of each item of Company Net Loss allocated to such
Member (or such Member’s predecessor in interest) pursuant to Section 4.1; and

(e) Otherwise adjusted in accordance with the other capital account maintenance
rules of section 1.704-1(b)(2)(iv) of the Regulations.

 

14



--------------------------------------------------------------------------------

Section 3.4 Additional Provisions Regarding Capital Accounts.

(a) If a Member pays any Company indebtedness, such payment shall be treated as
a contribution by that Member to the capital of the Company, and the Capital
Account of such Member shall be increased by the amount so paid by such Member.

(b) Except as otherwise provided herein, no Member may contribute capital to, or
withdraw capital from, the Company. To the extent any monies which any Member is
entitled to receive pursuant to Article IV or any other provision of this
Agreement would constitute a return of capital, each Member consents to the
withdrawal of such capital.

(c) A loan by a Member to the Company shall not be considered a contribution of
money to the capital of the Company, and the balance of such Member’s Capital
Account shall not be increased by the amount so loaned. No repayment of
principal or interest on any such loan, reimbursement made to a Member with
respect to advances or other payments made by such Member on behalf of the
Company, or payments of fees to a Member which are made by the Company shall be
considered a return of capital or in any manner affect the balance of such
Member’s Capital Account. The Sharyland Member shall not make a loan to the
Company unless such loan is approved by the TDC Member.

(d) No Member with a deficit balance in its Capital Account shall have any
obligation to the Company, the other Member or any creditor of the Company or
Members to restore said deficit balance. In addition, no venturer or partner in
any Member shall have any liability to the Company, the other Member or any
creditor of the Company or Members for any deficit balance in such venturer’s or
partner’s capital account in the Member in which it is a partner or venturer.
Furthermore, a deficit Capital Account balance of a Member (or a capital account
of a partner or venturer in a Member) shall not be deemed to be a liability of
such Member (or of such venturer or partner in such Member) or a Company asset
or property.

(e) Except as otherwise provided herein, no interest will be paid on any capital
contributed to the Company or the balance in any Member’s Capital Account.

(f) (i) Consistent with the provisions of Regulations
Section 1.704-1(b)(2)(iv)(f), and as provided in Section 3.4(f)(ii), the
Carrying Values of all Company assets shall be adjusted upward or downward to
reflect any Unrealized Gain or Unrealized Loss attributable to such Company
property, as of the times of the adjustments provided in Section 3.4.(f)(ii)
hereof, as if such Unrealized Gain or Unrealized Loss had been recognized on an
actual sale of each such property and allocated pursuant to Section 4.1 and
Section 4.7.

(ii) Such adjustments shall be made as of the following times: (a) immediately
prior to the acquisition of an additional interest in the Company by any new or
existing Member in exchange for more than a de minimis Capital Contribution;
(b) immediately prior to the distribution by the Company to a Member of more
than a de minimis amount of property as consideration for an interest in the
Company; and (c) immediately prior to the liquidation of the Company within the
meaning of Regulations Section 1.704-l(b)(2)(ii)(g); and (d) in connection with
the grant of an interest in the Company (other than a de minimis interest) as
consideration for the provision of services

 

15



--------------------------------------------------------------------------------

to or for the benefit of the Company by an existing Member acting in a Member
capacity, or by a new Member acting in a Member capacity in anticipation of
being a Member, provided, however, that adjustments pursuant to clauses (a),
(b) and (d) above shall be made only if the Sharyland Member determines that
such adjustments are necessary or appropriate to reflect the relative economic
interests of the Members in the Company.

(iii) In accordance with Regulations Section 1.704-l(b)(2)(iv)(e), the Carrying
Value of Company assets distributed in kind shall be adjusted upward or downward
to reflect any Unrealized Gain or Unrealized Loss attributable to such Company
property, as of the time any such asset is distributed.

(iv) In determining Unrealized Gain or Unrealized Loss for purposes of this
Section 3.4, the aggregate cash amount and fair market value of all Company
assets (including cash or cash equivalents) shall be determined by the Sharyland
Member using such reasonable method of valuation as it may adopt, or in the case
of a liquidating distribution pursuant to Article XIII, shall be determined and
allocated by the Liquidating Trustee using such reasonable methods of valuation
as it may adopt. The Sharyland Member, or the Liquidating Trustee, as the case
may be, shall allocate such aggregate fair market value among the assets of the
Company in such manner as it determines in its sole and absolute discretion to
arrive at a fair market value for individual properties.

(g) The provisions of the Agreement (including this Section 3.4) relating to the
maintenance of Capital Accounts are intended to comply with Regulations
Section 1.704- l(b), and shall be interpreted and applied in a manner consistent
with such Regulations. In the event the Sharyland Member shall determine that it
is prudent to modify the manner in which the Capital Accounts, or any debits or
credits thereto (including, without limitation, debits or credits relating to
liabilities which are secured by contributed or distributed property or which
are assumed by the Company, the Sharyland Member, or the TDC Member) are
computed in order to comply with such Regulations, the Sharyland Member may make
such modification without regard to Section 14.4, provided that it is not likely
to have a material effect on the amounts distributable to any Person pursuant to
Article XIII upon an event requiring winding up of the Company. The Sharyland
Member also shall (i) make any adjustments that are necessary or appropriate to
maintain equality between the Capital Accounts of the Members and the amount of
Company capital reflected on the Company’s balance sheet, as computed for book
purposes, in accordance with Regulations Section 1.704-l(b)(2)(iv)(q), and
(ii) make any appropriate modifications in the event unanticipated events might
otherwise cause this Agreement not to comply with Regulations
Section 1.704-1(b).

ARTICLE IV.

ALLOCATIONS OF NET PROFIT AND NET LOSS; DISTRIBUTIONS

Section 4.1 Allocations of Net Profit and Net Loss.

(a) Except as otherwise provided in this Article IV, for any allocation period
in which the Company has Net Profit or Net Loss, such Net Profit or Net Loss
(and any item of income, gain, loss or deduction thereof) shall be allocated to
the Members in a manner such that, as nearly as possible, immediately after such
allocation each Member has a positive balance in its

 

16



--------------------------------------------------------------------------------

Capital Account equal to the amount such Member would be entitled to receive if
the Company were liquidated as of such date, its affairs wound up and its assets
distributed to the Members pursuant to Section 4.2, taking into account the
Member’s share of Company Minimum Gain and Member Nonrecourse Debt Minimum Gain
before the hypothetical liquidation. Prior to the liquidation of the Company,
the assets of the Company on any date shall be deemed to have a value equal to
their Carrying Value.

(b) Allocation of Nonrecourse Debt. For purposes of Regulation
Section 1.752-3(a), the Members agree that Nonrecourse Liabilities of the
Company in excess of the sum of (i) the amount of Company Minimum Gain and
(ii) the total amount of Nonrecourse Built-in Gain shall be allocated 100% to
the TDC Member.

(c) Recapture Income. Any gain allocated to the Members upon the sale or other
taxable disposition of any Company asset shall, to the extent reasonably
practicable after taking into account other required allocations of gain
pursuant to Sections 4.6 and 4.7, be characterized as Recapture Income in the
same proportions and to the same extent as such Members have been allocated any
deductions directly or indirectly giving rise to the treatment of such gains as
Recapture Income.

Section 4.2 Distributions of Available Cash. Periodically, but not less
frequently than quarterly, Available Cash (if any) shall be distributed among
the Members in accordance with the provisions of this Section 4.2. For any
period, funds that would otherwise constitute Available Cash need not be so
treated and distributed to the extent that such funds are required for, set
aside and retained in the Working Capital Reserve, the amount of such reserve to
be determined, with the Approval of the TDC Member (which Approval shall not be
unreasonably withheld), by the Sharyland Member using reasonable business
judgment. The purpose of the establishment and maintenance of the Working
Capital Reserve is to avoid a depletion of the Company’s money resources to be
used for operations or working capital, but not for capital expenditures with
respect to Footprint Projects (other than with respect to any capital
expenditure for any Footprint Projects either (i) required by Regulatory
Authorities or (ii) reasonably necessary to satisfy Sharyland Utilities’ or
another lessee’s obligation as a regulated utility to serve its customers or to
maintain the safety or reliability of a System) (“Working Capital Reserve for
Required Footprint Projects”). The establishment or maintenance of the Working
Capital Reserve is not intended to and will not alter or diminish the rights of
the Members to Available Cash except if such funds are retained and used for the
purpose for which they were reserved. When and to the extent the Sharyland
Member, with the Approval of the TDC Member (which Approval shall not be
unreasonably withheld), no longer regards funds set aside and retained in the
Working Capital Reserve as reasonably necessary to the efficient conduct of the
affairs of the Company, such funds shall be treated as additions to Available
Cash.

(a) For each Fiscal Year, Available Cash which is to be distributed among the
Members pursuant to this Section 4.2 shall be distributed among the Members as
follows and in the following order of priority:

(i) First: Available Cash shall be distributed one hundred percent (100%) to the
TDC Member to the least extent necessary to cause the TDC Member’s Unpaid
Preference Amount to equal zero (0);

 

17



--------------------------------------------------------------------------------

(ii) Second: Available Cash shall be distributed one hundred percent (100%) to
the TDC Member to the least extent necessary to cause the TDC Member’s
Unreturned Cash Capital Amount to equal zero (0); and

(iii) Third: All remaining Available Cash shall be distributed among both of the
Members, pro rata in accordance with their respective Post-Payout Percentages.

Section 4.3 Distributions of Net Proceeds from a Capital Transaction. Promptly
following the collection of the Net Proceeds of a Capital Transaction and after
payment of the Company’s debts and liabilities and the expenses of such Capital
Transaction and/or the establishment of a reasonable reserve for the Company’s
debts and liabilities (contingent or otherwise) if deemed necessary by the
Sharyland Member, the amount of all such proceeds and cash held by the Company
shall be distributed to each of the Members as follows and in the following
order of priority:

(a) First: Proceeds shall be distributed one hundred percent (100%) to the TDC
Member to the least extent necessary to cause the TDC Member’s Unpaid Preference
Amount to equal zero (0);

(b) Second: Proceeds shall be distributed one hundred percent (100%) to the TDC
Member to the least extent necessary to cause the TDC Member’s Unreturned Cash
Capital Amount to equal zero (0); and

(c) Third: All remaining Proceeds shall be distributed to both of the Members,
pro rata in accordance with their respective Capital Transaction Post-Payout
Percentages.

Section 4.4 In Kind Distributions. Assets of the Company (other than cash) shall
not be distributed in kind to either Member unless Approved by the Members. If
any assets of the Company are distributed among the Members in kind, such assets
shall be valued on the basis of the fair market value thereof on the date of the
distribution, and each distributee shall receive such distribution in kind in
lieu of distributions of cash. The fair market value of such assets shall be
determined by an independent appraiser Approved by the Members.

Section 4.5 Tax Distributions. Unless otherwise Approved by the TDC Member, the
Sharyland Member shall cause the Company to distribute from its funds to each
Member with respect to each Taxable Year (within 60 days after the close of such
Taxable Year, or on a quarterly or more frequent basis) an amount of cash equal
to the taxable income of the Company allocated to such Member with respect to
such Taxable Year. Any distribution to a Member pursuant to this Section 4.5
shall be treated as an advance distribution under the appropriate provisions of
Section 4.2 or 4.3 that resulted in the allocation of income pursuant to
Section 4.1 to which such distribution relates.

 

18



--------------------------------------------------------------------------------

Section 4.6 Special Allocation Rules. Notwithstanding any other provision of
this Agreement, the following special allocations shall be made in the following
order:

(a) Minimum Gain Chargeback. Notwithstanding the provisions of Section 4.1 or
any other provisions of this Section 4.6 or Section 4.7, if there is a net
decrease in Company Minimum Gain during any Fiscal Year, each Member shall be
specially allocated items of Company income and gain for such year (and, if
necessary, subsequent years) in an amount equal to such Member’s share of the
net decrease in Company Minimum Gain, as determined under Regulations
Section 1.704-2(g). Allocations pursuant to the previous sentence shall be made
in proportion to the respective amounts required to be allocated to each Member
pursuant thereto.

The items to be so allocated shall be determined in accordance with Regulations
Section 1.704-2(f)(6). This Section 4.6(a) is intended to comply with the
minimum gain chargeback requirements in Regulations Section 1.704-2(f) and for
purposes of this Section 4.6(a) only, each Member’s Adjusted Capital Account
Deficit shall be determined prior to any other allocations pursuant to Article
IV of this Agreement with respect to such Fiscal Year.

(b) Member Minimum Gain Chargeback. Notwithstanding any other provision of
Section 4.1 of this Agreement or any other provisions of this Section 4.6 or
Section 4.7 (except Section 4.6(a) hereof), if there is a net decrease in Member
Nonrecourse Debt Minimum Gain attributable to a Member Nonrecourse Debt during
any Fiscal Year, each Member who has a share of the Member Nonrecourse Debt
Minimum Gain attributable to such Member Nonrecourse Debt, determined in
accordance with Regulations Section 1.704-2(i)(5), shall be specially allocated
items of Company income and gain for such year (and, if necessary, subsequent
years) in an amount equal to such Member’s share of the net decrease in Member
Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i)(5). Allocations pursuant to the previous sentence shall be
made in proportion to the respective amounts required to be allocated to each
Sharyland Member and TDC Member pursuant thereto. The items to be so allocated
shall be determined in accordance with Regulations Section 1.704-2(i)(4). This
Section 4.6(b) is intended to comply with the minimum gain chargeback
requirement in such Section of the Regulations and shall be interpreted
consistently therewith. Solely for purposes of this Section 4.6(b), each
Member’s Adjusted Capital Account Deficit shall be determined prior to any other
allocations pursuant to Article IV with respect to such Fiscal Year, other than
allocations pursuant to Section 4.6(b) hereof.

(c) Qualified Income Offset. In the event any Member unexpectedly receives any
adjustments, allocations or distributions described in Regulations Sections
1.704- l(b)(2)(ii)(d)(4), 1.704-l(b)(2)(ii)(d)(5), or 1.704-l(b)(2)(ii)(d)(6),
and after giving effect to the allocations required under Sections 4.6(a) and
4.6(b) hereof with respect to such Fiscal Year, such Member has an Adjusted
Capital Account Deficit, items of Company income and gain (consisting of a pro
rata portion of each item of Company income, including gross income and gain for
the Fiscal Year) shall be specifically allocated to such Member in an amount and
manner sufficient to eliminate, to the extent required by the Regulations, its
Adjusted Capital Account Deficit created by such adjustments, allocations or
distributions as quickly as possible. This Section 4.6(c) is intended to
constitute a “qualified income offset” under Regulations
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.

(d) Gross Income Allocation. In the event that any Member has an Adjusted
Capital Account Deficit at the end of any Fiscal Year (after taking into account
allocations to be made under the preceding paragraphs hereof with respect to
such Fiscal Year), each such Member shall be specially allocated items of
Company income and gain (consisting of a pro rata portion of each item of
Company income, including gross income and gain for the Fiscal Year) in an
amount and manner sufficient to eliminate, to the extent required by the
Regulations, its Adjusted Capital Account Deficit.

 

19



--------------------------------------------------------------------------------

(e) Nonrecourse Deductions. Nonrecourse Deductions for any Fiscal Year shall be
allocated to the Members in accordance with their respective Interests. If the
Sharyland Member determines in its good faith discretion that the Company’s
Nonrecourse Deductions must be allocated in a different ratio to satisfy the
safe harbor requirements of the Regulations promulgated under Section 704(b) of
the Code, the Sharyland Member is authorized, upon notice to the TDC Member, to
revise the prescribed ratio for such Fiscal Year to the numerically closest
ratio which would satisfy such requirements.

(f) Member Nonrecourse Deductions. Any Member Nonrecourse Deductions for any
Fiscal Year shall be specially allocated to the Member who bears the economic
risk of loss with respect to the Member Nonrecourse Debt to which such Member
Nonrecourse Deductions are attributable in accordance with Regulations Sections
1.704-2(b)(4) and 1.704-2(i).

(g) Code Section 754 Adjustments. To the extent an adjustment to the adjusted
tax basis of any Company asset pursuant to Section 734(b) or 743(b) of the Code
is required, pursuant to Regulations Section 1.704-l(b)(2)(iv)(m), to be taken
into account in determining Capital Accounts, the amount of such adjustment to
the Capital Accounts shall be treated as an item of gain (if the adjustment
increases the basis of the asset) or loss (if the adjustment decreases such
basis), and such item of gain or loss shall be specially allocated to the
Members in a manner consistent with the manner in which their Capital Accounts
are required to be adjusted pursuant to such Section of the Regulations.

(h) Curative Allocations. The allocations set forth in this Section 4.6 (the
“Regulatory Allocations”) are intended to comply with certain requirements of
Treasury Regulations Sections 1.704-l(b) and 1.704-2. Notwithstanding any other
provision of this Section 4.1 (other than the Regulatory Allocations), the
Sharyland Member is authorized to make offsetting special allocations of Company
income, gain, loss or deduction in whatever manner it deems appropriate so that,
after such offsetting allocations are made, each Member’s Capital Account
balance is, to the extent possible, equal to the Capital Account balance such
Member would have had if the Regulatory Allocations were not part of this
Agreement and all Company items were allocated pursuant to Section 4.1.

Section 4.7 Allocations for Tax Purposes.

(a) Except as otherwise provided in this Section 4.7, for federal income tax
purposes, each item of income, gain, loss and deduction shall be allocated among
the Members in the same manner as its correlative item of “book” income, gain,
loss or deduction is allocated pursuant to Section 4.1 and Section 4.6 hereof.

 

20



--------------------------------------------------------------------------------

(b) In an attempt to eliminate Book-Tax Disparities attributable to a
Contributed Property or Adjusted Property, items of income, gain, loss, and
deduction shall be allocated for federal income tax purposes among the Members
as follows:

(i) (A) In the case of a Contributed Property, such items attributable thereto
shall be allocated among the Members consistent with the principles of
Section 704(c) of the Code to take into account the variation between the 704(c)
Value of such property and its adjusted basis at the time of contribution
(taking into account Section 4.7(c)); and (B) any item of Residual Gain or
Residual Loss attributable to a Contributed Property shall be allocated among
the Members in the same manner as its correlative item of “book” gain or loss is
allocated pursuant to Section 4.1 and Section 4.6 hereof.

(ii) In the case of an Adjusted Property, such items shall:

(A) first, be allocated among the Members in a manner consistent with the
principles of Section 704(c) of the Code to take into account the Unrealized
Gain or Unrealized Loss attributable to such property and the allocations
thereof pursuant to Section 3.4;

(B) second, in the event such property was originally a Contributed Property, be
allocated among the Members in a manner consistent with Section 4.7(b)(i); and

(iii) any item of Residual Gain or Residual Loss attributable to an Adjusted
Property shall be allocated among the Members in the same manner its correlative
item of “book” gain or loss is allocated pursuant to Section 4.1 and Section 4.6
hereof.

(iv) all other items of income, gain, loss and deduction shall be allocated
among the Members in the same manner as their correlative item of “book” gain or
loss is allocated pursuant to Section 4.1 and Section 4.6 hereof.

(c) To the extent Regulations promulgated pursuant to Section 704(c) of the Code
permit the Company to utilize alternative methods to eliminate the disparities
between the Carrying Value of property and its adjusted basis, the Sharyland
Member shall, subject to the following, have the authority to elect the method
to be used by the Company and such election shall be binding on all Members;
provided that, to the extent that the Sharyland Member has agreed to use a
particular method with respect to a Contributed Property, the Sharyland Member
shall be bound by such agreement pursuant to the terms thereof.

ARTICLE V.

THE SHARYLAND MEMBER

Section 5.1 Power and Authority of Sharyland Member.

(a) (i) Except as provided in Section 5.2 and elsewhere in this Agreement and
except as otherwise provided by applicable law, the Sharyland Member shall have
full and exclusive power and authority on behalf of the Company to manage,
control, administer and operate the properties, business and affairs of the
Company in accordance with this Agreement and to do or cause to be done any and
all acts deemed by the Sharyland Member to be necessary or appropriate thereto,
and (except as aforesaid in this Section 5.1) the scope of such power and
authority shall encompass all matters in any way connected with such business or
incident thereto, including property and asset management, compliance with
governmental regulations

 

21



--------------------------------------------------------------------------------

and registration requirements and operational activities of the Company and the
authority to bind the Company in making contracts and incurring obligations in
the Company’s name in the course of the Company’s business, including, without
limitation, causing the Company to enter into, and be bound by the terms of, the
Lease Agreements. Without limiting the generality of the foregoing, the
Sharyland Member shall have the power and authority to cause the Company to
timely perform all of its obligations under all agreements binding upon the
Company or its assets, including without limitation, all obligations under the
Lease Agreements (including specifically the obligations for Footprint Projects
(x) required by Regulatory Authorities or (y) reasonably necessary to satisfy
Sharyland Utilities’ or another lessee’s obligation as a regulated utility to
serve its customers or to maintain the safety or reliability of a System) and
the loan agreements and related documents, including promissory notes and
security documents, to which the Company is a party. Further, the Sharyland
Member may in its reasonable discretion contract with third-party service
providers to perform any of the services it is obligated to provide to the
Company under this Agreement.

(ii) Notwithstanding the limitations in Section 5.2 or any other provision of
this Agreement, the Sharyland Member shall have the power and authority on
behalf of the Company, without the Approval of the TDC Member, to:

(A) make any filing of changes in the Company’s or any of its subsidiaries’
rates or charges that are required to be filed by Applicable Laws; and

(B) consistent with the Lease Agreements, (x) initiate regulatory proceedings
with Regulatory Authorities in accordance with Good Utility Practice, including
rate proceedings, interim transmission cost of service filings and distribution
cost recovery factor filings, (y) initiate, prosecute, defend and participate in
any administrative or judicial proceeding reasonably necessary or advisable to
operate the System in an economical and efficient manner, provided that the
Sharyland Member shall consult with the TDC Member prior to initiating any rate
proceeding with the PUCT to change the rates the Sharyland Member can lawfully
charge, but, with or without the Approval of the TDC Member, the Sharyland
Member shall be authorized to initiate any such rate proceeding.

Furthermore, upon the TDC Member’s request, the Sharyland Member shall file a
rate proceeding before the PUCT, and, in such circumstances, the Company or the
TDC Member shall be responsible for reimbursing the Sharyland Member for all
costs associated with prosecution of such proceeding to the extent that such
costs are not recoverable in the Sharyland Member’s PUCT-approved rates.

(iii) The Sharyland Member may elect officers of the Company, who will have the
powers and authority and will be governed by the terms and provisions set forth
below:

(A) Each officer of the Company shall be a natural person. An officer need not
be a resident of the State of Texas, a Member or an employee of the Company.

 

22



--------------------------------------------------------------------------------

(B) The officers of the Company, if any, shall have such powers and authority,
subject to the direction and control of the Sharyland Member and shall perform
such duties in connection with the management of the business and affairs of the
Company as are provided in this Company Agreement, or as may be determined from
time to time by resolution of the Sharyland Member. In addition, except as
otherwise expressly provided herein, each officer shall have such powers and
authority as would be incident to his or her office if he or she served as a
comparable officer of a Texas corporation.

(C) The officers of the Company, if any, shall consist of a President, a
Secretary and a Treasurer, each of whom shall be elected by the Sharyland
Member. In addition, the Sharyland Member shall have the authority to elect such
other officers, including Vice Presidents and assistant officers, as it may from
time to time determine. Any two or more offices may be held by the same person.

(D) Any vacancy occurring in an office may be filled by the Sharyland Member.

(E) Any officer of the Company may be removed by the Sharyland Member whenever
in its judgment the best interests of the Company will be served thereby, but
such removal shall be without prejudice to the contract rights, if any, of the
officer so removed. Election as an officer of the Company shall not of itself
create any contract rights.

(F) President. The President shall be the chief executive officer of the
Company, and, under the direction and subject to the control of the Sharyland
Member, the President in general shall supervise and control all of the business
and affairs of the Company and shall see that all orders and resolutions of the
Sharyland Member are carried into effect. The President may execute any deeds,
mortgages, bonds, contracts or other instruments that the Sharyland Member has
authorized to be executed and delivered, except in cases where the execution and
delivery thereof shall be expressly and exclusively delegated to another officer
of the Company by the Sharyland Member or this Company Agreement, or where the
execution and delivery thereof shall be required by law to be carried out by
another person. In general, the President shall perform all duties incident to
the office of President and such other duties as may be prescribed from time to
time by the Sharyland Member.

(G) Vice Presidents. Each Vice President, if there be any, shall report to the
President. Each Vice President may perform the usual and customary duties that
pertain to such office (but not unusual or extraordinary duties or the duties
conferred by the Sharyland Member upon the President) and, under the direction
and subject to the control of the Sharyland Member and the President, such other
duties as may be assigned to him or her from time to time by the Sharyland
Member or the President. Any Vice President may be designated by the Sharyland
Member as an Executive Vice President.

 

23



--------------------------------------------------------------------------------

(H) Secretary. It shall be the duty of the Secretary to attend all meetings of
the Company and to record correctly the proceedings of such meetings and record
all votes in a book suitable for such purposes. The Secretary shall give, or
cause to be given, notice of all meetings of the Company. It shall also be the
duty of the Secretary to keep a register in which all transactions pertaining to
the Membership Interests shall be correctly recorded. The Secretary shall also
perform, under the direction and subject to the control of the Sharyland Member
and the President, such other duties as may be assigned to him or her from time
to time.

(I) Treasurer. The Treasurer shall have the care and custody of all the funds
and securities of the Company that may come into his or her hands as Treasurer.
The Treasurer may endorse checks, drafts and other instruments for the payment
of money for deposit or collection when necessary or proper and may deposit the
same to the credit of the Company in such banks or depositories as the Sharyland
Member may designate from time to time, and the Treasurer may endorse all
commercial documents requiring endorsements for or on behalf of the Company. The
Treasurer may sign all receipts and vouchers for the payments made to the
Company. The Treasurer shall render an account of his or her transactions to the
Sharyland Member or the President as often as the Sharyland Member or the
President shall require from time to time. The Treasurer shall enter regularly
in the books to be kept by him or her for that purpose, a full and adequate
account of all monies received and paid by him or her on account of the Company.
The Treasurer shall also perform, under the direction and subject to the control
of the Sharyland Member and the President, such other duties as may be assigned
to him or her from time to time.

(J) Delegation of Authority. In the case of any absence of any officer of the
Company or for any other reason that the Sharyland Member may deem sufficient,
the Sharyland Member may delegate some or all of the powers or duties of such
officer to any other officer for whatever period of time the Sharyland Member
deems appropriate.

(K) No Initial Officers. There shall be no officers until such time as the
Sharyland Member elects such officers as provided in this Section 5.1(a)(iii).

(b) The Sharyland Member shall, subject to the provisions of this Agreement and
the availability of cash funds of the Company, use reasonable efforts to
implement the then applicable Approved Annual Business Plan, and, subject to the
provisions of this Agreement, shall have all right, power and authority to do
so.

(c) In exercising its authority under this Section 5.1, the Sharyland Member
shall have the power and authority to act alone, and in the name and on behalf
of the Company, including the power to execute for and on behalf of the Company
any and all documents and instruments which may be necessary to carry on the
business of the Company, in connection with the affairs of the Company, except
to the extent that (i) the prior Approval of the TDC Member

 

24



--------------------------------------------------------------------------------

is required pursuant to this Agreement, including but not limited to those
described in Section 5.2 hereof, or (ii) any such action is otherwise
prohibited, restricted or limited under the provisions of this Agreement, in
which case the Sharyland Member may exercise only such authority for which
Approval has been given by the TDC Member or which is expressly permitted under
this Agreement. Any third party conducting business with the Company shall be
entitled to rely on the authority of the Sharyland Member to conduct Company
business solely by the execution of any documents or instruments by the
Sharyland Member, and such third party shall not be required to determine the
authority of the Sharyland Member under this Agreement or to otherwise determine
any fact or circumstance bearing upon the existence of the Sharyland Member’s
authority to obligate or bind the Company or any fact relating to the Approved
Annual Business Plan.

(d) InfraREIT has elected or expects to elect to be treated as a REIT. In order
to maintain its status as a REIT, InfraREIT will be required to comply with
numerous and complex rules and regulations set forth in the Code and the
Regulations, many of which are applied on a quarterly and/or annual basis (the
“REIT Requirements”), and the management and operation of the Company by the
Sharyland Member will have a material effect on the ability of InfraREIT to
continue to maintain its status as a REIT. Accordingly, notwithstanding any
other provision of this Agreement or any non-mandatory provision of the Act, the
Sharyland Member shall not permit the Company to take any action which (or omit
to take any action, the omission of which) would result in (A) less than
seventy-five percent (75%) of the assets of the Company at the close of any
calendar quarter qualifying as “real estate assets” under Section 856(c)(4)(A)
of the Code, (B) more than twenty-five percent (25%) of the assets of the
Company at the close of any calendar quarter to consist of assets described in
Section 856(c)(4)(B) of the Code, (C) any of the assets of the Company at the
close of any calendar quarter to violate or exceed the limitations described in
Section 856(c)(4)(B)(iii) of the Code, (D) less than 75% of the gross income of
the Company in any calendar year qualifying as income described in
Section 856(c)(3) of the Code and less than 95% of gross income in any calendar
year qualifying as income described in Section 856(c)(2) of the Code, (E) any
portion of the gross revenues or net income of the Company in any calendar year
constituting income from a “prohibited transaction” as defined in
Section 857(b)(6)(B)(iii) of the Code, or (F) any material amount of the
Company’s assets to be property described in Section 1221(a)(l) of the Code
(other than “foreclosure property” as defined in Section 856(e) of the Code),
(clauses (A), (B), (C), (D), (E) and (F) are collectively referred to herein as
the “REIT Restriction Covenants”).

The foregoing provisions are intended to ensure that the assets, income and
operations of the Company are such that they will satisfy the various provisions
of the Code that restrict the assets, income and operations of REITs and thereby
ensure that the REIT status of InfraREIT will not be jeopardized by its direct
or indirect ownership of an interest in the Company. In the event that any
additional restrictions on the assets, income or operations of REITs are imposed
by any new provisions of the Code or Regulations, any amendments to the Code or
Regulations or by any judicial precedent or any notice, ruling or release of the
U.S. Treasury Department or the IRS, then upon written advice of InfraREIT’s
counsel, the Sharyland Member shall agree to amend the provisions of this
Section 5.1(d) as required to ensure that the assets, income or operations of
the Company will not jeopardize the REIT status of InfraREIT. Notwithstanding
any other provision of this Agreement to the contrary, any expenses related to
any amendment made pursuant to this Section 5.1(d) or to maintain compliance by
the Company with the REIT Requirements or the REIT Restriction Covenants or to
continue InfraREIT’s maintenance of its REIT status shall be borne solely by
InfraREIT.

 

25



--------------------------------------------------------------------------------

Section 5.2 Restrictions on Sharyland Member.

(a) Notwithstanding anything in this Agreement to the contrary, including
without limitation Section 5.1, except to the extent required by Applicable
Laws, the Sharyland Member shall have no authority to do or permit any of the
following acts on behalf of the Company or any of its subsidiary entities
without the Approval of the TDC Member (it being recognized that the Approval
for any particular act may be contemplated by an Approved Annual Business Plan):

(i) doing any act in contravention of this Agreement or which would make it
impossible or unreasonably burdensome to carry on the business of the Company;

(ii) confess a judgment against the Company in any material amount;

(iii) borrow any money from the Company;

(iv) do any other act which the Act specifically requires to be Approved by the
Members;

(v) Any acquisition or exchange (including by way of merger, consolidation,
business combination or similar transaction) involving the Company or any of its
subsidiaries of any assets or the development and construction of any Footprint
Projects;

(vi) Any sale, exchange or other Transfer of any assets of the Company or any of
its subsidiaries;

(vii) Any incurrence of indebtedness other than in the ordinary course of the
Company’s or any of its subsidiaries’ business, or any change in the repayment
(including making any voluntary prepayment) or maturity of such indebtedness;

(viii) Any issuance of equity interests, options, warrants, or other similar
convertible securities of the Company or any of its subsidiaries to third
parties (including, without limitation, their employees and consultants pursuant
to equity awards under any equity incentive program), including any material
modification thereof, except as provided in Section 3.2(d);

(ix) Any open market purchases of publicly traded securities;

(x) Approval of the Company’s or any of its subsidiaries’ annual budget
(construction or operating) or business plan and any related material business
policies and any material amendments to the foregoing other than an Approved
Annual Business Plan or an amendment thereto, as provided in Section 8.1;

 

26



--------------------------------------------------------------------------------

(xi) Expenditures in excess of 5% of the amounts set forth in the then current
Approved Annual Business Plan, except (A) to the extent necessary to comply with
Applicable Laws or in the case of emergencies so long as such expenditure is
reasonable and prudent and consistent with Good Utility Practices or (B) as
otherwise expressly provided in Section 8.1(b) or Section 8.1(c);

(xii) Any appointment or removal of outside auditors;

(xiii) Any change to accounting methods (other than as required to comply with
the FERC Chart of Accounts or in accordance with an order of the PUCT) or Fiscal
Year;

(xiv) Except as provided in Section 5.1(a)(ii), any (w) initiation or settlement
of any material litigation, arbitration or administrative proceeding related to
the System, (x) settle any rate case or rate proceeding related to the Company
or any of its subsidiaries, (y) material changes in the Company’s or any of its
subsidiaries’ rates or charges from those in effect on the date hereof, or
(z) arrangement or consent, whether written or oral, with respect to such a
material change in charges or rates;

(xv) Entry into any lease or any material amendment, waiver, renewal,
termination or modification of the Lease Agreements;

(xvi) Any agreement or transaction, directly or indirectly, between the Company
or any of its subsidiaries, on the one hand, and the Sharyland Member, on the
other hand, other than any transactions described in or contemplated by this
Agreement;

(xvii) Any actions pursuant Section 4.7(c) or Article X;

(xviii) Effecting any consolidation of the Company or any of its subsidiaries
with another Entity or any merger of the Company or any of its subsidiaries with
or into another Entity, or causing the Company to be converted into an Entity
other than a Texas limited liability company; or

(xix) Filing any petition seeking to reorganize the Company or any of its
subsidiaries pursuant to, or to obtain relief under, any federal or state
bankruptcy or insolvency law.

(b) (i) Notwithstanding the provisions set forth in Section 5.2(a), the
Sharyland Member shall have the right to take such actions as it, in its
reasonable judgment, deems (i) necessary to comply with any order or mandate of
a Regulatory Authority; (ii) reasonable and prudent and consistent with Good
Utility Practice, or (iii) necessary in an Emergency if, under the
circumstances, in the good faith estimation of the Sharyland Member, there is
insufficient time to allow the Sharyland Member to obtain the Approval of the
TDC Member to such action and any delay would cause the Company to violate such
order or mandate of a Regulatory Authority, materially increase the risk to life
or health or preservation of assets or cause the Company not to exercise
reasonable, prudent, and consistent Good Utility Practices. The Sharyland Member
shall notify the TDC Member of each such action or as soon as reasonably
practicable thereafter.

 

27



--------------------------------------------------------------------------------

(ii) The Sharyland Member and the TDC Member each agree that they will cooperate
to assure compliance with all Applicable Laws and lawful requests of any
Regulatory Authorities. The TDC Member agrees to provide such information to any
Regulatory Authority as the Sharyland Member or such Regulatory Authority may
reasonably request in connection therewith. The TDC Member further agrees to use
its best efforts to cooperate and promptly respond to any reasonable requests
from the Sharyland Member relating to its efforts to comply with any regulatory
requirements or to participate in any necessary or advisable legal proceedings,
whether judicial or administrative.

Section 5.3 Reimbursement and Fees. Subject to the extent contemplated by the
Approved Annual Business Plan, the Sharyland Member shall be reimbursed promptly
by the Company for third-party, out-of-pocket administrative costs and expenses
reasonably incurred by it in connection with the performance of its duties to
the Company. Neither the Sharyland Member nor any of its Affiliates shall be
entitled to reimbursement for any internal (i.e., not third party) general or
administrative costs or expenses.

Section 5.4 Performance of Sharyland Member. The Sharyland Member, as its
continuing covenant, agrees to perform all of its duties and obligations under
this Agreement in accordance with the terms and provisions of this Agreement.

Section 5.5 Purchase of Sharyland Interest.

(a) Subject to the provisions of Section 5.5(c), upon the occurrence of any of
the following events, the TDC Member may cause the Company to purchase the
Sharyland Interest and upon the completion of such purchase the Sharyland Member
shall be deemed to have withdrawn from the Company and shall no longer have any
authority or power to act on behalf of the Company:

(i) (A) If the Management Agreement is terminated in a manner that requires
InfraREIT to pay a Termination Fee (as defined therein), and, in connection with
such termination, the TDC Member elects by written notice to the Sharyland
Member to cause the Company to purchase the Sharyland Interest pursuant hereto;

(B) If, within a period of thirty (30) days from the date on which the Sharyland
Member gives written notice to the TDC Member stating that a For Cause Event has
occurred and setting forth in reasonable detail a description of such For Cause
Event (it being understood that the Sharyland Member shall give such notice to
the TDC Member promptly after the occurrence thereof), (x) the TDC Member elects
by written notice to the Sharyland Member to cause the Company to purchase the
Sharyland Interest, and (y) within such thirty (30) day period the Sharyland
Member has not cured or corrected such For Cause Event or, if such For Cause
Event is not reasonably capable of being cured or corrected within such thirty
(30) day period, the Sharyland Member has not commenced to cure or correct such
For Cause Event during such thirty (30) day period and thereafter diligently
proceeded to complete such cure or correction; or

 

28



--------------------------------------------------------------------------------

(C) If within a period of ninety (90) days of the occurrence of an Event of
Bankruptcy with respect to the Sharyland Member such Event of Bankruptcy is not
discharged or stayed and the Company is not reconstituted pursuant to the
provisions of this Agreement; and

(ii) Upon payment to the Sharyland Member for the Sharyland Interest of an
amount equal to the Sharyland Member’s Capital Account, which shall be
calculated as of (A) the date the TDC Member gives notice of its election to
cause the Company to purchase the Sharyland Interest if such purchase is
pursuant to clause (i)(A) or (i)(B) of this Section 5.5(a), or (B) as of the
date of such Event of Bankruptcy if such purchase is made pursuant to clause
(i)(C) of this Section 5.5(a).

(b) Subject to the provisions of Section 5.5(c), at any time and for any reason
or for no reason, the TDC Member, in its discretion, may cause the Company to
purchase the Sharyland Interest by written notice to the Sharyland Member and
payment of an amount which is the greater of (i) twenty-five million dollars
($25,000,000), and (ii) five (5) times the Sharyland Member’s Capital Account,
calculated as of the notice date.

(c) Notwithstanding anything in this Agreement to the contrary, in the event the
TDC Member exercises its rights under Sections 5.5(a) or (b), (i) the Sharyland
Interest cannot be purchased and (ii) the Sharyland Member shall not, and cannot
be forced to, surrender, resign, transfer, assign or otherwise cease its
authority and power under this Agreement unless and until all necessary
Regulatory Approvals have been obtained. The parties shall use reasonable best
efforts to obtain all such necessary Regulatory Approvals as soon as reasonably
practicable. During such time period, the Sharyland Member shall continue to own
the Sharyland Interest and shall exercise all of its authority and power
pursuant to the terms and conditions of this Agreement and under the Act,
including carrying out its obligations in a reasonable and prudent manner and
consistent with Good Utility Practices. The Sharyland Member shall continue to
have its rights and obligations under this Agreement and the Act during this
period, including without limitation, allocations of Net Profit and Net Loss and
distributions of Available Cash with respect to the Sharyland Interest.

ARTICLE VI.

THE MEMBERS

Section 6.1 Rights of the Members. In addition to the other rights specifically
set forth herein, each Member shall have the right to: (a) have the books and
records of the Company and each subsidiary entity (including without limitation
those required in the Act) kept at the principal United States office of the
Company and at all reasonable times to inspect and copy any of them, (b) have on
demand true and full information of all things affecting the Company and any
subsidiary Entity and a formal account of the affairs of the Company and any
subsidiary Entity, (c) have winding up of the Company by decree of court as
provided for in the Act, (d) exercise all rights of a member under the Act
(except to the extent otherwise specifically provided for herein) and (e) take,
consent to, waive and/or approve all actions and requirements, vote and make all
elections permitted or required under or pursuant to this Agreement.

 

29



--------------------------------------------------------------------------------

Section 6.2 Liability for the Company’s Obligations. Except as otherwise
required by the Act, the debts, obligations and liabilities of the Company,
whether arising in contract, tort or otherwise, shall be solely the debts,
obligations and liabilities of the Company, and the Members shall not be
obligated personally for any such debt, obligation or liability solely by reason
of being a Member of the Company. Each Member shall be obligated to make payment
of its contributions of capital as and when due hereunder and other payments as
provided in this Agreement.

Section 6.3 Use of Affiliates. Any right, power, circumstance or situation
wherein a Member may take or require certain actions may be undertaken through
an Affiliate of such Member.

ARTICLE VII.

INDEMNIFICATION

Section 7.1 Liability of the Covered Persons. Notwithstanding anything to the
contrary set forth in this Agreement, no Covered Person shall be liable for
monetary damages to the Company, or any other Member for losses sustained,
liabilities incurred or benefits not derived as a result of errors in judgment
or mistakes of fact or law or of any act or omission unless such Covered Person
acted in bad faith and the act or omission was material to the matter giving
rise to the loss, liability or benefit not derived.

Section 7.2 Indemnification.

(a) The Company shall indemnify each Covered Person to the fullest extent
provided by the Act from and against any and all losses, claims, damages,
liabilities, joint or several, expenses (including, without limitation,
attorneys’ fees and other legal fees and expenses), judgments, fines,
settlements and other amounts arising from or in connection with any and all
claims, demands, actions, suits or proceedings, civil, criminal, administrative
or investigative, incurred by such Covered Person and relating to the Company or
a Member or the operation of, or the ownership of property by, the Company or
such Member as set forth in this Agreement in which any such Covered Person may
be involved, or is threatened to be involved, as a party or otherwise, unless it
is established by a final determination of a court of competent jurisdiction
that: (i) the act or omission of such Covered Person was material to the matter
giving rise to the proceeding and either was committed in bad faith or was the
result of active and deliberate dishonesty, (ii) such Covered Person actually
received an improper personal benefit in money, property or services or (iii) in
the case of any criminal proceeding, such Covered Person had reasonable cause to
believe that the act or omission was unlawful. Without limitation, the foregoing
indemnity shall extend to any liability of any Covered Person, pursuant to a
loan guarantee, contractual obligation for any indebtedness or other obligation
or otherwise, for any indebtedness of the Company (including, without
limitation, any indebtedness which the Company has assumed or taken subject to),
and the Sharyland Member is hereby authorized and empowered, on behalf of the
Company, to enter into one or more indemnity agreements consistent with the
provisions of this Section 7.2 in favor of any Covered Person having or
potentially having liability for any such indebtedness. The termination of any
proceeding by judgment, order or settlement does not create a presumption that
the Covered Person did not meet the requisite standard of conduct set forth in
this Section 7.2.(a). The termination of any

 

30



--------------------------------------------------------------------------------

proceeding by conviction or upon a plea of nolo contendere or its equivalent, or
an entry of an order of probation prior to judgment, creates a rebuttable
presumption that the Covered Person acted in a manner contrary to that specified
in this Section 7.2 with respect to the subject matter of such proceeding. Any
indemnification pursuant to this Section 7.2 shall be made only out of the
assets of the Company, and any insurance proceeds from the liability policy
covering a Member and any Covered Person, and neither the Sharyland Member nor
any TDC Member shall have any obligation to contribute to the capital of the
Company or otherwise provide funds to enable the Company to fund its obligations
under this Section 7.2.

(b) Reasonable expenses paid or expected to be incurred by a Covered Person
shall be paid or reimbursed by the Company in advance of the final disposition
of any and all claims, demands, actions, suits or proceedings, civil, criminal,
administrative or investigative made or threatened against a Covered Person upon
receipt by the Company of (i) a written affirmation by the Covered Person of the
Covered Person’s good faith belief that the standard of conduct necessary for
indemnification by the Company as authorized in this Section 7.2 has been met
and (ii) a written undertaking by or on behalf of the Covered Person to repay
the amount if it shall ultimately be determined that the standard of conduct has
not been met.

(c) The indemnification provided by this Section 7.2 shall be in addition to any
other rights to which a Covered Person or any other Person may be entitled under
any agreement, pursuant to any vote of the Members, as a matter of law or
otherwise, and shall continue as to a Covered Person who has ceased to serve in
such capacity unless otherwise provided in a written agreement pursuant to which
such Covered Person is indemnified.

(d) The Company may purchase and maintain insurance on behalf of the Covered
Persons and such other Persons as the Sharyland Member shall determine against
any liability that may be asserted against or expenses that may be incurred by
such Person in connection with the Company’s activities, regardless of whether
the Company would have the power to indemnify such Person against such liability
under the provisions of this Agreement.

(e) In no event may a Covered Person subject any of the Members to personal
liability by reason of the indemnification provisions set forth in this
Agreement.

(f) A Covered Person shall not be denied indemnification in whole or in part
under this Section 7.2 because the Covered Person had an interest in the
transaction with respect to which the indemnification applies if the transaction
was otherwise permitted by the terms of this Agreement.

(g) The provisions of this Section 7.2 are for the benefit of the Covered
Persons, their employees, officers, directors, trustees, partners, members,
heirs, successors, assigns and administrators and shall not be deemed to create
any rights for the benefit of any other Persons. Any amendment, modification or
repeal of this Section 7.2, or any provision hereof, shall be prospective only
and shall not in any way affect the limitation on the Company’s liability to any
Covered Person under this Section 7.2 as in effect immediately prior to such
amendment, modification or repeal with respect to claims arising from or related
to matters occurring, in whole or in part, prior to such amendment, modification
or repeal, regardless of when such claims may arise or be asserted.

 

31



--------------------------------------------------------------------------------

(h) If and to the extent any payments to a Member pursuant to this Section 7.2
constitute gross income to such Member (as opposed to the repayment of advances
made on behalf of the Company), such amounts shall constitute guaranteed
payments within the meaning of Section 707(c) of the Code, shall be treated
consistently therewith by the Company and all Members, and shall not be treated
as distributions for purposes of computing the Members’ Capital Accounts.

ARTICLE VIII.

COMPANY OPERATIONS

Section 8.1 Annual Business Plan; Capital Expenditures Budget.

(a) No later than November 15th of each Fiscal Year, the Sharyland Member shall
prepare and submit to the TDC Member for its Approval a proposed Annual Business
Plan for the next Fiscal Year (each, an “Annual Business Plan”). The parties
agree that any annual business plan of InfraREIT that includes forecasted
expenditures for the Company may be deemed an Annual Business Plan hereunder.
The Annual Business Plan shall, as a separate line item, specify (without
limitation) (i) each category of the operating expenses of the Company and any
of its subsidiaries, and (ii) the Capital Expenditure Budget. Except as
otherwise contemplated by Section 5.2(a)(xi), Section 8.1(b) or Section 8.1(c),
no increases from any category of operating expenses or capital expenditure item
in an Approved Annual Business Plan shall be made (and no expenditures shall be
made for any such increased amounts therein) without the prior Approval of the
TDC Member. With respect to the portion of the Annual Business Plan that is
comprised of the Capital Expenditure Budget, the Sharyland Member has provided
to the TDC Member the approximate amounts of capital expenditures that the
Sharyland Member expects will be needed for purposes of funding Footprint
Projects in each Fiscal Year through 2016. No later than October 15th of each
calendar year, the Sharyland Member shall review and revise the Capital
Expenditure Budget on a rolling three-year basis, taking into account any
changed circumstances that (i) make it no longer feasible to incur one or more
of the costs reflected on the prevailing Capital Expenditure Budget, (ii) make
it necessary to amend the nature or amounts reflected for a particular Footprint
Project or (iii) dictate that additional Footprint Projects be added (such
budget, as so updated and revised, is referred to herein as the “Capital
Expenditure Budget”) and shall submit the Capital Expenditure Budget to the TDC
Member for its Approval. The parties envision that the Capital Expenditure
Budgets will be the aggregate of all capital expenditures included in CapEx
Budgets (as such term is defined in the Lease Agreements) delivered pursuant to
the Lease Agreements.

(b) As soon as practicable after any proposed Annual Business Plan is submitted
to the TDC Member but no later than forty-five (45) days after receipt by the
TDC Member, the TDC Member shall Approve or disapprove such proposed Annual
Business Plan. If the proposed Annual Business Plan is Approved by the TDC
Member, then such proposed Annual Business Plan shall be deemed thereafter to
constitute the Approved Annual Business Plan for the Fiscal Year in question for
all purposes hereof, subject to amendment from time to time. If the TDC Member
does not Approve the proposed Annual Business Plan, it shall notify the
Sharyland Member of its reason(s) for not granting such Approval. The Members
shall use their best efforts to resolve any questions with respect to revisions
to the proposed Annual Business Plan and to agree upon an Annual Business Plan
for the Fiscal Year in question prior to

 

32



--------------------------------------------------------------------------------

the beginning of the Fiscal Year to which such Annual Business Plan relates. In
the event an Annual Business Plan for any Fiscal Year is not Approved by the TDC
Member prior to the commencement thereof, the Sharyland Member shall continue to
manage, maintain, supervise and direct the Company in accordance with the
applicable Approved Annual Business Plan for the previous Fiscal Year dealing
solely with maintaining and preserving the assets of the Company in accordance
with reasonable, prudent and consistent Good Utility Practices, such as the
payment of taxes, insurance, debt service and other expenses necessary to
maintain the essential day-to-day operations of the assets of the Company until
a new Annual Business Plan is Approved by the TDC Member; provided, however, the
Sharyland Member shall be authorized during any interim period to reasonably
exceed the budgeted amounts for taxes, insurance, debt service and other costs
if the cost of such items has increased above the amounts budgeted therefor for
the prior Fiscal Year and such payments are required to preserve the value of
the assets.

(c) The Sharyland Member shall have the right from time to time during each
Fiscal Year to prepare and submit to the TDC Member for its Approval proposed
amendments to the Approved Annual Business Plan for such Fiscal Year. The TDC
Member shall, within ten (10) days, Approve, disapprove or make such revision
thereto as the TDC Member may deem necessary and proper, which Approval may be
withheld by the TDC Member in its sole discretion. The TDC Member shall use its
reasonable best efforts to provide some form of response within such ten
(10) day period, but a failure of the TDC Member to respond within such ten
(10) day period shall constitute disapproval of such amendment. Once Approved by
the TDC Member, or so revised by the TDC Member and Approved by the Sharyland
Member, such amendments shall be incorporated into and become part of the
Approved Annual Business Plan for the Fiscal Year in question. Notwithstanding
anything to the contrary contained in this Agreement, amendments or
modifications of the Approved Annual Business Plan which reflect changes as a
result of an increase in Working Capital Reserve for Required Footprint Projects
shall be submitted to the TDC Member but shall not require the Approval of the
TDC Member.

(d) Any modifications made to an Annual Business Plan at the request of the TDC
Member after submission by the Sharyland Member must also be Approved by the
Sharyland Member before the Annual Business Plan is Approved by the Members. It
is possible that an Annual Business Plan, or an amendment thereto, may be
partially Approved and partially disapproved, in which event, the Sharyland
Member shall proceed to conduct business on the basis of the Annual Business
Plan to the extent that it is so Approved.

(e) The TDC Member agrees that a Capital Expenditure Budget may contain
Footprint Project(s) that require multi-year commitments of funds, capital or
credit enhancement. If the TDC Member Approves a multi-year commitment of funds,
capital or credit enhancement for such Footprint Projects, the Sharyland Member
shall not be required to obtain the re-Approval of the TDC Member for such
expenditures or commitments in subsequent years, and such commitments and
expenditures shall remain Approved by the TDC Member for purposes of this
Agreement whether or not the TDC Member Approves subsequent Annual Business
Plans and/or Capital Expenditure Budgets proposed by the Sharyland Member
provided that, other than as contemplated by Section 5.2(a)(xi), Section 8.1(b)
or Section 8.1(c), any increase in expenditures or commitments for such
Footprint Projects does not exceed 105% of the amounts set forth in the then
current Approved Annual Business Plan for the year in question and there

 

33



--------------------------------------------------------------------------------

has been no material increase in time for completion of such Footprint Projects
in the current schedule compared to the schedule previously Approved by the TDC
Member. Any Footprint Projects with a multi-year commitment must be so
designated in the applicable Capital Expenditure Budget and must be the type of
Footprint Projects that in the ordinary course of business would be conducted on
an extended or multi-year basis as opposed to an annual basis to qualify for the
special continuation of funding or commitment without re-Approval provisions of
this Section 8.1(e). Continuing Approval of multi-year projects is conditioned
upon the cost of the applicable Footprint Project being within 105% of the
amounts set forth in the then current Approved Annual Business Plan with no
material increase in time for completion in the current schedule compared to the
schedule presented when the Footprint Project was previously Approved by the TDC
Member. If the Footprint Project budget is in excess of 105% of the amounts set
forth in the then current Approved Annual Business Plan or there has been a
material increase in the time for completion compared to the schedule previously
Approved by the TDC Member, then the increase in the cost of the Footprint
Project must be again presented to the TDC Member for Approval with such revised
budgets and project schedules as the Sharyland Member shall reasonably
determine.

Section 8.2 Insurance. Insurance with respect to the affairs, activities,
operations, business, Footprint Projects and other assets of the Company shall
be maintained as reasonably required for ownership and prudent operation of
electric transmission and distribution facilities as determined by the Sharyland
Member from time to time, or any specific provision of an Approved Annual
Business Plan.

ARTICLE IX.

ACCOUNTING AND RECORDS

Section 9.1 Books and Records.

(a) The Sharyland Member, at the Company’s expense, shall keep at the Company’s
principal office separate books of account for the Company which shall show a
true and accurate record of all costs and expenses incurred, all charges made,
all credits made and received and all income derived in connection with the
operation of the Company’s business in accordance with GAAP as to the Company’s
financial position and results of operations. The Sharyland Member shall
maintain or cause to be maintained all logs, drawings, manuals, specifications
and data and inspection, modification and maintenance records and other
materials required to be maintained in respect of the Company’s assets by
Applicable Laws or by reasonable and prudent Good Utility Practices.

(b) Each Member shall, at its sole expense, have the right, at any time upon
reasonable prior written notice to the other, to examine, copy and audit the
Company’s books and records during normal business hours.

 

34



--------------------------------------------------------------------------------

Section 9.2 Reports.

(a) The Sharyland Member, at the expense of the Company, shall cause to be
prepared and distributed to the TDC Member the following reports:

(i) Unless waived by the TDC Member, monthly: a balance sheet, income statement
and statement of cash flows within fifteen (15) days after the last day of each
month.

(ii) Quarterly: portfolio reporting forms in such form and containing such
information regarding the performance of the Company and its subsidiaries, as
the TDC Member may request from time to time within forty-five (45) days
following the last day of each calendar quarter.

(iii) Periodically: at least ten (10) days prior to each estimated tax payment
date of the TDC Member, an estimate of the taxable income of the Company
allocable to the TDC Member for the period for which such estimated tax payment
relates, provided that the TDC Member shall furnish the Sharyland Member with
notice as to each such estimated tax payment date and applicable period.

(iv) Quarterly: (x) financial statements and other information required under
Applicable Laws and by Good Utility Practices, and (y) such additional
information, as may be necessary or desirable for an entity subject to the
reporting requirements of the Exchange Act, including the Sarbanes-Oxley Act of
2002.

(v) Other: such other financial statements, budgets, plans and schedules as are
from time to time reasonably requested by the TDC Member.

(b) The foregoing, to the extent applicable, shall be prepared using GAAP and
shall cover the immediately preceding month or quarter, as the case may be, plus
the current Fiscal Year through the end of such preceding month or quarter, as
the case may be, on both an actual and year-to-date budgeted basis.

Section 9.3 Annual Audit. Within ninety (90) days after the end of each Fiscal
Year, a general accounting and audit of the Company in accordance with GAAP
shall be completed by the Accountants at the expense of the Company and
delivered to the TDC Member by the Sharyland Member. The audit shall be
conducted in accordance with the auditing standards of the Public Company
Accounting Oversight Board and shall include a balance sheet, statement of
operations, statement of members’ capital and statement of cash flows as of and
for the Fiscal Year ended as well as appropriate disclosures as required by GAAP
and the auditing standards of the Public Company Accounting Oversight Board. The
Company shall prepare or cause the Accountants to prepare, such additional
information as may be necessary or desirable for an entity subject to the
reporting requirements of the Exchange Act, including the Sarbanes-Oxley Act of
2002. In addition, the Sharyland Member, at the expense of the Company, will
cause supplemental schedules to the audit report to be included for items or
information, such as an audit of Available Cash, as the TDC Member may request.
If the additional information requested by the TDC Member cannot be adequately
presented as part of the audit report, the Sharyland Member, at the expense of
the Company, will engage the Accountants to perform additional attestation
services sufficient to comply with the TDC Member’s request.

 

35



--------------------------------------------------------------------------------

Section 9.4 Exchange Act Reporting. Notwithstanding anything to the contrary in
Section 9.2 or Section 9.3, the Company shall prepare or cause the Accountants
to prepare, such additional information relating to the Company, its assets and
operations as may be necessary or desirable in order to allow InfraREIT to
comply with the reporting requirements of the Exchange Act and any other
applicable laws or exchange listing requirements.

Section 9.5 Fiscal Year. The “Fiscal Year” (herein so called) of the Company
shall be the calendar year, unless otherwise Approved by the Members. As used in
this Agreement, a Fiscal Year shall include any partial calendar year at the
beginning and end of the Company term.

Section 9.6 Bank Accounts.

(a) The Sharyland Member shall exercise its commercially reasonable best efforts
for the safekeeping and use of all funds and assets of the Company, whether or
not in its immediate possession or control. The funds of the Company shall not
be commingled with the funds of any other Person and the Sharyland Member shall
not employ, or permit any other Person to employ, such funds in any manner
except for the benefit of the Company. At the Company’s expense, all signatories
on Company bank accounts shall be bonded in an amount and by a fidelity
insurance carrier Approved by the TDC Member in the exercise of its reasonable
discretion.

(b) The bank accounts of the Company shall be maintained in the Bank and
withdrawals shall be made only in the regular course of Company business and as
otherwise authorized in this Agreement on such signature or signatures as the
Sharyland Member may determine.

Section 9.7 Quarterly Meetings. At least once during each calendar quarter, the
Members shall meet in Dallas, Texas or at such other place as may be mutually
agreed upon by the Members, at which time the Sharyland Member shall report on
the affairs of the Company and the progress being made under the then applicable
Approved Annual Business Plan. The meeting of the Members during the last
calendar quarter of each Fiscal Year shall be for the purpose of reviewing and
approving the Annual Business Plan for the next succeeding year. The Sharyland
Member shall be responsible for scheduling the quarterly meetings and shall give
at least ten (10) days prior written notice to the other Member of the time and
place of the meeting. The costs and expenses of each quarterly meeting shall be
borne by the Company.

Section 9.8 Appointment of Representatives. Each of the Sharyland Member and the
TDC Member shall appoint a natural Person to be the agent of and for such
Member. On the date of this Agreement, the agent of the Sharyland Member is
Hunter Hunt, and the agent of the TDC Member is David Campbell. Either Member
desiring to change the identity of its agent shall execute and deliver to the
other Member a written instrument in which it shall designate the identity of
the new agent, provided that no change in a Member’s agent shall be effective
until such written notice is provided to the other Member. Such agent shall be
responsible for exercising all rights, votes, consents, approvals and
consultation rights and privileges of the Sharyland Member and the TDC Member,
respectively, under this Agreement. Each of the agents shall be authorized to
bind its principal.

 

36



--------------------------------------------------------------------------------

ARTICLE X.

TAX MATTERS

Section 10.1 Preparation of Tax Returns. The Sharyland Member shall arrange for
the preparation and timely filing of all returns of Company income, gains,
deductions, losses and other items required of the Company for federal and state
income tax purposes and shall use all reasonable efforts to furnish, within one
hundred and fifty (150) days of the close of each Taxable Year, the tax
information reasonably required by the TDC Member for federal and state income
tax reporting purposes.

Section 10.2 Tax Elections. Except as otherwise provided herein, the Sharyland
Member shall, in its sole and absolute discretion, determine whether to make any
available election pursuant to the Code; provided, however, that the Sharyland
Member shall make the election under Section 754 of the Code in accordance with
applicable regulations thereunder. The Sharyland Member shall have the right to
seek to revoke any such election (including, without limitation, the election
under Section 754 of the Code) upon the Sharyland Member’s determination in its
sole and absolute discretion that such revocation is in the best interests of
the Members.

Section 10.3 Tax Matters Member.

(a) General. The Sharyland Member shall be the “tax matters partner” of the
Company for federal income tax purposes as defined in Section 6231 of the Code
(the “Tax Matters Member”). Pursuant to Section 6223(c)(3) of the Code, upon
receipt of notice from the IRS of the beginning of an administrative proceeding
with respect to the Company, the Tax Matters Member shall furnish the IRS with
the name, address, taxpayer identification number and profit interest of each
Member and any of its assignees; provided, however, that such information is
provided to the Company by such Member.

(b) Powers. The Tax Matters Member is authorized, but not required:

(i) to enter into any settlement with the IRS with respect to any administrative
or judicial proceedings for the adjustment of Company items required to be taken
into account by a Member for income tax purposes (such administrative
proceedings being referred to as a “tax audit” and such judicial proceedings
being referred to as “judicial review”), and in the settlement agreement the Tax
Matters Member may expressly state that such agreement shall bind all Members,
except that such settlement agreement shall not bind any Member (A) who (within
the time prescribed pursuant to the Code and Regulations) files a statement with
the IRS providing that the Tax Matters Member shall not have the authority to
enter into a settlement agreement on behalf of such Member or (B) who is a
“notice partner” (as defined in Section 6231(a)(8) of the Code) or a member of a
“notice group” (as defined in Section 6223(b)(2) of the Code);

 

37



--------------------------------------------------------------------------------

(ii) if a notice of a final administrative adjustment at the Company level of
any item required to be taken into account by a Member for tax purposes (a
“Final Adjustment”) is mailed to the Tax Matters Member, to seek judicial review
of such final adjustment, including the filing of a petition for readjustment
with the Tax Court or the filing of a complaint for refund with the United
States Claims Court or the District Court of the United States for the district
in which the Company’s principal place of business is located;

(iii) to intervene in any action brought by any other Member for judicial review
of a Final Adjustment;

(iv) to file a request for an administrative adjustment with the IRS at any time
and, if any part of such request is not allowed by the IRS, to file an
appropriate pleading (petition or complaint) for judicial review with respect to
such request;

(v) to enter into an agreement with the IRS to extend the period for assessing
any tax which is attributable to any item required to be taken into account by a
Member for tax purposes, or an item affected by such item; and

(vi) to take any other action on behalf of the Members of the Company in
connection with any tax audit or judicial review proceeding to the extent
permitted by applicable law or regulations.

The taking of any action and the incurring of any expense by the Tax Matters
Member in connection with any such proceeding, except to the extent required by
law, is a matter in the sole and absolute discretion of the Tax Matters Member
and the provisions relating to indemnification of the Sharyland Member set forth
in Article VII shall be fully applicable to the Tax Matters Member in its
capacity as such.

(c) Reimbursement. The Tax Matters Member shall receive no compensation for its
services. All third party costs and expenses incurred by the Tax Matters Member
in performing its duties as such (including legal and accounting fees and
expenses) shall be borne by the Company. Nothing herein shall be construed to
restrict the Company from engaging an accounting firm and/or law firm to assist
the Tax Matters Member in discharging its duties hereunder, so long as the
compensation paid by the Company for such services is reasonable.

Section 10.4 Organizational Expenses. The Company shall elect to deduct
expenses, if any, incurred by it in organizing the Company ratably over a one
hundred eighty (180) month period as provided in Section 709 of the Code.

Section 10.5 Withholding. Each Member hereby authorizes the Company to withhold
from or pay on behalf of or with respect to such Member any amount of federal,
state, local, or foreign taxes that the Sharyland Member determines the Company
is required to withhold or pay with respect to any amount distributable or
allocable to such Member pursuant to this Agreement, including, without
limitation, any taxes required to be withheld or paid by the Company pursuant to
Section 1441, 1442, 1445, or 1446 of the Code. Any amount paid on behalf of or
with respect to a Member shall constitute a loan by the Company to such Member,
which loan shall be repaid by such Member within fifteen (15) days after notice
from the Sharyland Member that such payment must be made unless (i) the Company
withholds such payment from a distribution which would otherwise be made to the
Member or (ii) the Sharyland Member determines, in its sole and absolute
discretion, that such payment may be satisfied out of

 

38



--------------------------------------------------------------------------------

the available funds of the Company which would, but for such payment, be
distributed to the Member. Any amounts withheld pursuant to the foregoing
clauses (i) or (ii) shall be treated as having been distributed to such Member.
Each Member hereby unconditionally and irrevocably grants to the Company a
security interest in its Interest to secure such Member’s obligation to pay to
the Company any amounts required to be paid pursuant to this Section 10.5. If a
Member fails to pay any amounts owed to the Company pursuant to this
Section 10.5 when due, the Sharyland Member may, in its’ sole and absolute
discretion, elect to make the payment to the Company on behalf of such
defaulting Member, and in such event shall be deemed to have loaned such amount
to such defaulting Member and shall succeed to all rights and remedies of the
Company as against such defaulting Member (including, without limitation, the
right to receive distributions). Any amounts payable by a Member hereunder shall
bear interest at the base rate on corporate loans at large United States money
center commercial banks, as published from time to time in the Wall Street
Journal, plus four (4) percentage points per annum (but not higher than the
maximum lawful rate under the laws of the State of Texas) from the date such
amount is due (i.e., fifteen (15) days after demand) until such amount is paid
in full. Each Member shall take such actions as the Company or the Sharyland
Member shall request to perfect or enforce the security interest created
hereunder.

Section 10.6 Code Section 83 Safe Harbor Election. By executing this Agreement,
each Member authorizes and directs the Company to elect to have the “Safe
Harbor” described in the proposed Revenue Procedure set forth in Internal
Revenue Service Notice 2005-43 (the “Notice”) apply to any interest in the
Company transferred to a service provider by the Company on or after the
effective date of such Revenue Procedure in connection with services provided to
the Company. For purposes of making such Safe Harbor election, the Tax Matters
Member is hereby designated as the “partner who has responsibility for federal
income tax reporting” by the Company and, accordingly, execution of such Safe
Harbor election by the Tax Matters Member constitutes execution of a “Safe
Harbor Election” in accordance with Section 3.03(1) of the Notice. The Company
and each Member hereby agree to comply with all requirements of the Safe Harbor
described in the Notice, including, without limitation, the requirement that
each Member shall prepare and file all federal income tax returns reporting the
income tax effects of each “Safe Harbor Partnership Interest”) (as described in
Section 3.02 of the Notice) issued by the Company in a manner consistent with
the requirements of the Notice. Each Member authorizes the Tax Matters Member to
amend this Section 10.6 to the extent necessary to achieve substantially the
same tax treatment with respect to any interest in the Company transferred to a
service provider by the Company in connection with services provided to the
Company as set forth in Section 4 of the Notice (e.g., to reflect changes from
the rules set forth in the Notice in subsequent Internal Revenue Service
guidance), provided that such amendment is not materially adverse to any Member
(as compared with the after-tax consequences that would result if the provisions
of the Notice applied to all interests in the Company transferred to a service
provider by the Company in connection with services provided to the Company).

 

39



--------------------------------------------------------------------------------

ARTICLE XI.

REPRESENTATIONS AND WARRANTIES

Section 11.1 Sharyland Member. As of the date hereof each of the statements in
this Section 11.1 shall be a true, accurate and full disclosure of all facts
relevant to the matters contained therein, and such warranties and
representations shall survive the execution of this Agreement. The Sharyland
Member hereby represents and warrants that:

(a) The Sharyland Member is a duly organized and validly existing Texas limited
partnership and has the requisite right, power and authority to enter into and
carry out the terms and provisions of this Agreement.

(b) All formal action required to be taken by the Sharyland Member to execute
and deliver and perform its obligations under, this Agreement has been taken by
the Sharyland Member and no further approval of any board, court, or other body
is necessary in order to permit the Sharyland Member to execute, deliver or
perform this Agreement.

(c) The Sharyland Member understands that its right to Transfer all or any
portion of its Interest is restricted by the terms and provisions of this
Agreement and that it therefore must be prepared to bear the economic risks of
its investment for an indefinite period of time.

(d) There are no oral agreements between the Members, and this Agreement may not
be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements of the Members or their agents.

Section 11.2 TDC Member. As of the date hereof each of the statements in this
Section 11.2 shall be a true, accurate and full disclosure of all facts relevant
to the matters contained therein, and such warranties and representations shall
survive the execution of this Agreement. The TDC Member hereby represents and
warrants that:

(a) The TDC Member is a duly organized and validly existing Texas limited
liability company and has the requisite right, power and authority to enter into
and carry out the terms and provisions of this Agreement.

(b) All action required to be taken by the TDC Member to execute and deliver and
perform its obligations under, this Agreement has been taken and that no further
approval of any board, court, or other body is necessary in order to permit the
TDC Member to execute, deliver or perform this Agreement.

(c) The TDC Member understands that its right to Transfer all or any portion of
its Interest is restricted by the terms and provisions of this Agreement and
that it therefore must be prepared to bear the economic risks of its investment
for an indefinite period of time.

(d) There are no oral agreements between the Members, and this Agreement may not
be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements of the Members or their agents.

 

40



--------------------------------------------------------------------------------

ARTICLE XII.

TRANSFER OF INTERESTS

Section 12.1 Restrictions on Transfer. Except as expressly provided for in this
Agreement, no Member may, without the Approval of the other Member, sell,
convey, transfer, assign, mortgage, pledge, hypothecate or otherwise encumber in
any way (“Transfer”) all or any portion of or interest in its Interest or any
interest it may have in any property of the Company, or withdraw or retire from
the Company. Any such attempted Transfer, withdrawal or retirement not permitted
hereunder shall be null and void. Notwithstanding anything herein to the
contrary, no Transfer of an Interest shall be valid unless and until all
necessary Regulatory Approvals applicable to such Transfer have been obtained.

Section 12.2 General Transfer Provisions.

(a) All Transfers shall be by instrument in form and substance satisfactory to
counsel for the Company and shall contain an agreement by the assignee to accept
the assignment and to accept and agree to all of the terms and provisions of
this Agreement, as the same may have been amended, and shall provide for the
payment by the assignor of all reasonable expenses incurred by the Company in
connection with such assignment, including, without limitation, the necessary
amendments to this Agreement to reflect such Transfer (including, without
limitation, reasonable attorneys’ fees). The transferor shall execute and
acknowledge all such instruments, in form and substance reasonably satisfactory
to the Company’s counsel, as may be necessary or desirable to effectuate such
Transfer.

(b) In no event shall the Company terminate (other than for tax purposes) upon
the admission of any Member to the Company or upon any permitted assignment of
an Interest by any Member. Each Member hereby waives its right to liquidate or
terminate the Company in such event.

(c) Upon completion of a Transfer in compliance with this Agreement, the
transferor shall be released from all future obligations occurring under this
Agreement, after the date of such Transfer, provided the assignee of such
transferor assumes, by written instrument reasonably acceptable to the Company,
all such obligations of the transferor. Notwithstanding the immediately
preceding sentence, the transferor shall remain liable for its obligations under
this Agreement accruing or occurring on or prior to the date of such Transfer.

(d) Notwithstanding anything to the contrary in this Section 12.2, the TDC
Member may mortgage, pledge or otherwise Transfer its Interest to a third party
as collateral in connection with a bona fide financing transaction.

Section 12.3 Compliance. Notwithstanding anything to the contrary in this
Agreement, at law or in equity, no Partner shall Transfer or otherwise deal with
any Interest in a way that would cause a default under any agreement to which
the Company is a party or by which it is bound.

ARTICLE XIII.

TERMINATION OF THE COMPANY

Section 13.1 Events of Winding Up. The Company shall commence to wind up upon
the first to occur of the following events:

 

41



--------------------------------------------------------------------------------

(a) the sale or other disposition (including, without limitation, taking by
eminent domain) of all or substantially all of the assets of the Company
(subject to any required Regulatory Approvals) unless such sale or other
disposition involves any deferred payment of the consideration for such sale or
disposition, in which case the Company shall not commence to wind up until the
last day of the calendar year during which the Company shall receive the balance
of such deferred payment;

(b) the agreement of the Members in writing to wind up the Company;

(c) the occurrence of an Event of Bankruptcy with respect to the Sharyland
Member, unless within ninety (90) days after such Event of Bankruptcy the TDC
Member consents in writing to continue the business of the Company and to the
appointment effective as of the date of such Event of Bankruptcy, of a
substitute Sharyland Member;

(d) the issuance of a decree of winding up by a court of competent jurisdiction;
or

(e) the occurrence of any other event or action which requires winding up of the
Company under Applicable Laws.

Section 13.2 Effect of Winding Up. Upon an event requiring winding up of the
Company pursuant to Section 13.1, the Company shall not terminate but shall
continue for the purposes (i) of obtaining any necessary Regulatory Approvals
required as result of the occurrence of any of the events described in
Section 13.1; (ii) as may be required by any Regulatory Agency; and (iii) of
distributing or liquidating all of the assets owned by the Company and, if
liquidating, collecting the proceeds from such sales and all receivables of the
Company until the same has been written off as uncollectible. Upon an event
requiring winding up of the Company, the Company shall continue to operate its
business in the ordinary course consistent with reasonable and prudent Good
Utility Practices, until such time as all necessary Regulatory Approvals
relating to the liquidation of the Company have been obtained, but otherwise
engage in no further business thereafter other than as necessary for the Company
to collect its receivables, liquidate and/or distribute its assets and pay or
discharge its liabilities. The liquidating distribution of assets, whether in
cash or in kind as hereinafter provided, shall occur in accordance with
Section 4.3 hereof. It is intended that the foregoing distributions to each
Member will be equal to each Member’s respective positive Capital Account
balance as determined after giving effect to all adjustments attributable to
allocations of items of income, gain, loss and deduction realized by the Company
during the Fiscal Year in question (including items of gain and loss realized on
the sale of all properties and assets of the Company pursuant to this
Section 13.2 and all adjustments attributable to contributions and distributions
of money and property effected prior to such distribution) as described in
Section 4.1. To the extent that any such Member’s positive Capital Account
balance does not correspond to such distribution, the allocations provided for
in Section 4.1 shall be adjusted, to the least extent necessary, to produce a
Capital Account balance for the Member which corresponds to the amount of such
distribution.

 

42



--------------------------------------------------------------------------------

Section 13.3 Sale or Distribution of Assets Resulting from Liquidation.

(a) Unless the Company is continued pursuant to Section 13.1(c), upon an event
requiring winding up of the Company, the Sharyland Member or, if the winding up
is caused by an Event of Bankruptcy of the Sharyland Member, a third party
appointed by the TDC Member, shall act as liquidator trustee (the “Liquidating
Trustee”) of the Company and shall diligently proceed to wind up the affairs of
the Company in accordance with a plan of liquidation approved by the Members,
or, in the case of winding up of the Company caused by an Event of Bankruptcy,
by the TDC Member. Such plan of liquidation shall provide that the Company shall
continue to operate its business in the ordinary course consistent with
reasonable and prudent Good Utility Practices, until such time as all necessary
Regulatory Approvals relating to the liquidation of the Company have been
obtained. Another Person may be selected by a majority vote of the Interests to
succeed the original Liquidating Trustee, or to succeed any subsequently
selected successor, whenever the Person originally selected or any such
subsequently selected successor, as the case may be, fails for any reason to
carry out such purpose. The Liquidating Trustee may be an individual,
corporation or general or limited partnership or other Entity.

(b) The Liquidating Trustee shall promptly after an event requiring winding up
obtain an appraisal of the assets of the Company by an appraiser with
appropriate experience in valuing the types of assets and properties then owned
by the Company as selected by the Liquidating Trustee. All of the assets of the
Company remaining after any required distributions of such assets in kind as
Approved by Members under the terms of this Agreement, other than cash, shall be
offered (either as an entirety or on an asset-by-asset basis) promptly for sale,
upon such terms as the Liquidating Trustee shall determine using the foregoing
appraisal as a guide.

(c) The Members and their Affiliates shall have the right to negotiate or bid
for any or all of the remaining assets being offered for sale from and after the
date of an event requiring winding up of the Company, but not before such date.

(d) The decision to accept or reject an offer to purchase any remaining assets
of the Company (a “Purchase Offer”) shall be made solely by the Liquidating
Trustee; provided that, if the Sharyland Member is the Liquidating Trustee and
proposes to sell such remaining assets to itself or an Affiliate, the terms of
such sale must be Approved by the TDC Member.

(e) In winding up the affairs of the Company, the Liquidating Trustee shall pay
the liabilities of the Company in such order of priority as provided by law.

ARTICLE XIV.

MISCELLANEOUS

Section 14.1 Notices. All notices required or permitted by this Agreement shall
be in writing, and shall be served personally or by depositing same in the
United States mail, addressed to the Member to be notified, by registered or
certified mail, with postage prepaid, return receipt requested, or may be
transmitted by facsimile or electronic transmission, and addressed to the
Members at their respective addresses set forth in Section 1.2, or to such other
address as shall from time to time be supplied in writing by either Member to
the other Member in accordance with the procedures of this Section 14.1. Notice
sent by registered or certified mail, postage paid, with return receipt
requested, receipt addressed as above provided, shall be deemed given upon
actual receipt or upon the date such notice is tendered and refused delivery at
the address provided for herein or the date of failure of delivery by reason of
changed address of which no notice was given. If any notice is transmitted by
facsimile or electronic transmission, the same shall be deemed served or
delivered upon actual receipt. Any notice or other document sent or delivered in
any other manner shall be effective only if and when received.

 

43



--------------------------------------------------------------------------------

Section 14.2 Confidentiality. Each Member agrees to use all information received
by it (the “Receiving Party”) or its Representatives from the other Member, the
Company or its Representatives (the “Disclosing Party”) in connection with the
business and activities of the Company (“Non-Public Information”) solely for the
purpose of the Company’s business and activities, and shall treat confidentially
all such Non-Public Information; provided, that this Section 14.2 shall not
restrict the Receiving Party from disclosing any Non-Public Information (a) to
the extent such Non-Public Information is or becomes generally available to the
public other than as a result of a disclosure by the Receiving Party or its
Representatives in violation of the provisions of this Section 14.2; (b) was or
becomes available on a non-confidential basis to the Receiving Party or its
Representatives from a source other than the Disclosing Party or its
Representatives, provided that, to the Receiving Party’s knowledge, such source
is not prohibited from disclosing such information to the Receiving Party by a
contractual, legal or fiduciary obligation; (c) was already in the possession of
the Receiving Party or its Representatives prior to the date hereof and was not
obtained directly or indirectly from the Disclosing Party or its
Representatives; (d) in any legal, judicial or administrative proceeding or
otherwise as required by Applicable Laws (in which case the Receiving Party, as
applicable, shall promptly notify the Disclosing Party to the extent permitted
by law), (e) upon the request or demand of any Regulatory Authority having
jurisdiction over the Receiving Party or any of their respective Affiliates (in
which case the Receiving Party, as applicable, shall promptly notify the
Disclosing Party to the extent permitted by law); or (f) to respective partners,
members, directors, officers, employees, Affiliates, advisors, consultants,
representatives, and other experts or agents (“Representatives”) of the
Receiving Party who need to know such information and are informed of the
confidential nature of such information and are or have been advised of their
obligation to keep information of this type confidential; and the Receiving
Party, as applicable shall be responsible for its Affiliate’s compliance with
this Section 14.2).

Section 14.3 Successors and Assigns. Subject to the restrictions on Transfer set
forth herein, this Agreement shall bind and inure to the benefit of the parties
hereto and their respective legal representatives, successors and assigns.

Section 14.4 Amendments; No Oral Modifications. No oral modification or
amendment of this Agreement shall be binding on either Member. This Agreement
may be modified or amended only by a written instrument executed by both of the
Members.

Section 14.5 Captions. Any article, section or paragraph titles or captions
contained in this Agreement are for convenience of reference only and shall not
be deemed a part of this Agreement.

Section 14.6 Terms. Common nouns and pronouns shall be deemed to refer to the
masculine, feminine, neuter, singular and plural, as the identity of the Person
or Entity may in the context require. Any reference to the Code, Act or other
statutes or laws shall include all amendments, modifications or replacements of
the specific sections and provisions concerned. All plurals used in this
Agreement shall, where appropriate, be deemed to be singular, and vice versa.

 

44



--------------------------------------------------------------------------------

Section 14.7 Severability. Should any provision of this Agreement be held
unenforceable or invalid under the laws of the United States of America or the
State of Texas or under any other applicable laws of any other jurisdiction,
then the parties hereto agree that such provision shall be deemed modified for
purposes of performance of this Agreement in such jurisdiction to the extent
necessary to render it lawful and enforceable, or if such a modification is not
possible without materially altering the intention of the parties hereto, then
such provision shall be severed herefrom for purposes of performance of this
Agreement in such jurisdiction. The validity of the remaining provisions of this
Agreement shall not be affected by any such modification or severance, except
that if any severance materially alters the intentions of the parties hereto as
expressed herein (a modification being permitted only if there is no material
alteration), then the parties hereto shall use their best reasonable efforts to
agree to appropriate equitable amendments to this Agreement in light of such
severance, and if no such agreement can be reached within a reasonable time, any
party hereto may initiate arbitration under the then current commercial
arbitration rules of the American Arbitration Association to determine and
effect such appropriate equitable amendments.

Section 14.8 Further Assurances. The parties hereto agree that they will
cooperate with each other and will execute and deliver, or cause to be
delivered, all such other instruments, and will take all such other actions, as
either party hereto may reasonably request from time to time in order to
effectuate the provisions and purposes hereof, provided that such action is
within the reasonable control of the party upon whom the request is made and
that such action will not increase the liability or obligation of the party upon
whom the request is made unless such increase is specifically required
hereunder.

Section 14.9 Complete Agreement. This Agreement constitutes the complete and
exclusive statement of the agreement between the Members. It supersedes all
prior written and oral statements and no representation, statement, condition or
warranty not contained in this Agreement shall be binding on the Members or have
any force or effect whatsoever.

Section 14.10 Attorneys’ Fees. If any proceeding is brought by one Member
against the other Member to enforce, or for breach of, any of the provisions in
this Agreement, the prevailing Member shall be entitled in such proceeding to
recover reasonable attorneys’ fees together with the costs of such proceeding
therein incurred.

Section 14.11 Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Texas without reference to the
principles of conflicts of laws.

Section 14.12 No Third Party Beneficiary. Any agreement to pay any amount and
any assumption of liability herein contained, express or implied, shall be only
for the benefit of the Members, Covered Persons and their respective heirs,
successors and assigns, and such agreements and assumption shall not inure to
the benefit of the obligees of any indebtedness or any other party, whomsoever,
it being the intention of the Members that, except as otherwise provided in
Section 7.2 or this Section 14.12, no one shall be deemed to be a third party
beneficiary of this Agreement.

 

45



--------------------------------------------------------------------------------

Section 14.13 Approvals. Whenever the Approval of a Member is required by this
Agreement, such Member shall have the right to give or withhold such Approval in
its sole discretion, unless otherwise specified.

Section 14.14 Drafting Conventions. The language in all parts of this Agreement
shall in all cases be construed according to its fair meaning and not against
the drafting party. Section headings are for convenience only and are not
intended to be a part of this Agreement nor shall they in any way limit, define
or amplify the provisions hereof. Time shall be of the essence with respect to
any time periods prescribed herein.

Section 14.15 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original and all of which, when taken together,
shall constitute one and the same instrument, binding on the Members, and the
signature of any party to any counterpart shall be deemed a signature to, and
may be appended to, any other counterpart.

Section 14.16 Telecopy Execution and Delivery. A facsimile, telecopy or other
reproduction of this Agreement may be executed by one or more parties hereto,
and an executed copy of this Agreement may be delivered by one or more parties
hereto by facsimile or similar electronic transmission device pursuant to which
the signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes. At
the request of either party hereto, all parties hereto agree to execute an
original of this Agreement as well as any facsimile, telecopy or other
reproduction hereof.

* * * * *

[Remainder of Page Intentionally Left Blank]

 

46



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been signed by each of the parties as of
the date hereof.

 

SHARYLAND UTILITIES, L.P. By: /s/ Hunter L. Hunt Name: Hunter L. Hunt Title:
Chairman TRANSMISSION AND DISTRIBUTION COMPANY, L.L.C. By: /s/ David A. Campbell
Name: David A. Campbell Title: President

Signature Page to SDTS Company Agreement